            Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 1 of 85



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 COMMITTEE ON OVERSIGHT AND REFORM,
 UNITED STATES HOUSE OF REPRESENTATIVES
 2157 Rayburn House Office Building
 Washington, D.C. 20515,

                                     Plaintiff,

                 v.

 WILLIAM P. BARR, in his official capacity as
 Attorney General of the United States,
 United States Department of Justice                            Case No. _________
 950 Pennsylvania Avenue NW
 Washington, D.C. 20530, and

 WILBUR L. ROSS, JR., in his official capacity as
 Secretary of Commerce,
 United States Department of Commerce
 1401 Constitution Avenue NW
 Washington, D.C. 20230,

                                    Defendants.


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Committee on Oversight and Reform (“Committee”) of the United States House

of Representatives (“House”) brings this civil action against Defendants William P. Barr,

Attorney General of the United States, and Wilbur L. Ross, Jr., Secretary of Commerce. This

lawsuit arises out of Attorney General Barr’s and Secretary Ross’s unlawful refusals to comply

with duly authorized, issued, and served Committee subpoenas.

                                      INTRODUCTION

       1.     The decennial census is a cornerstone of our democracy. Article I of the

Constitution requires the Federal Government to conduct a census every ten years, “in such
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 2 of 85



Manner as [Congress] shall by Law direct,” and Article I and the Fourteenth Amendment require

the census to count every person in the United States.1 The census provides the basis for

apportioning seats in Congress and for distributing more than $1.5 trillion in federal funds for

about 316 federal spending programs.2 These funds support vital healthcare, nutrition,

education, infrastructure, housing, and other programs on which many Americans rely.3 The

accuracy of the census is important to every American.

       2.        On March 26, 2018, Secretary Ross announced that the upcoming 2020 Decennial

Census (the “2020 Census” or the “Census”), unlike every previous census for the past 70 years,

would require everyone in America to answer a question on citizenship status.4 To support that

departure, Secretary Ross pointed to a single justification: The Department of Justice (“DOJ”),

he said, had requested the inclusion of a citizenship question on the Census to gather data

necessary to enforce the Voting Rights Act (“VRA”).5 Indeed, Secretary Ross testified to

Congress that he had decided to add the question “solely” in response to a December 12, 2017,

request from DOJ, which, he said, had “initiated” the process.6


       1
           U.S. Const. Art. 1, § 2, cl. 3; see U.S. Const. Amend. XIV, § 2.
       2
          Andrew Reamer, Research Professor, George Washington Univ., “Counting for Dollars
2020: The Role of the Decennial Census in the Geographic Distribution of Federal Funds,”
Report of the George Washington University Institute of Public Policy (Nov. 2019),
https://perma.cc/48YZ-9WXT.
       3
        Marisa Hotchkiss & Jessica Phelan, U.S. Census Bureau, Uses of Census Bureau Data
in Federal Funds Distribution, 3 (2017), https://perma.cc/D8PN-3RBS.
       4
        Memorandum from Secretary Wilbur L. Ross, Dep’t of Com., to Karen Dunn Kelley,
Under Secretary for Econ. Affairs, Dep’t of Com., Reinstatement of a Citizenship Question on
the 2020 Decennial Census Questionnaire, 2, 8 (Mar. 26, 2018), https://perma.cc/2XDF-Q7E8,
appended as Exhibit A.
       5
           Id. at 1–2.
       6
        Hearing with Commerce Secretary Ross Before the H. Comm. on Ways and Means,
115th Cong. 14–15, 51 (Mar. 22, 2018), https://perma.cc/Y3H3-F8MA, excerpt appended as
Exhibit B; Hearing Before the H. Appropriations Subcomm. on Com., Justice, Science, &


                                                  2
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 3 of 85



        3.        But those explanations—and Secretary Ross’s similar statements to Congress, the

public, and ultimately to the courts—were not true. As the Supreme Court concluded in June

2019, the VRA justification that Secretary Ross proffered was pretextual and “contrived”—made

up after the fact to conceal the actual basis for the decision.7 In truth, the Supreme Court found,

it was Secretary Ross himself, acting in concert with other Trump Administration officials, who

“was determined to reinstate a citizenship question from the time he entered office; instructed his

staff to make it happen; waited while Commerce Department officials explored whether another

agency would request census-based citizenship data; subsequently contacted the Attorney

General himself to ask if DOJ would make the request; and adopted the Voting Rights Act

rationale late in the process.”8

        4.        The Committee is investigating the attempt to add a citizenship question to the

2020 Census, both to conduct oversight of the Executive Branch and to determine whether

legislation may be necessary to amend the census process or to provide additional safeguards in

light of Defendants’ conduct.9 In particular, the Committee must understand the extent of



Related Agencies: FY19 Budget – Department of Commerce, 115th Cong. (Mar. 20, 2018),
webcast available at https://tinyurl.com/rnzty5f; excerpt appended as Exhibit C.
        7
            Dep’t of Com. v. New York, 139 S. Ct. 2551, 2573–76 (2019).
        8
            Id. at 2574.
        9
         Several members of the Committee began taking investigative steps in the previous
Congress. On March 27, 2018, the day after Secretary Ross announced the addition of the
citizenship question, then-Ranking Member Cummings expressed concern that the “new,
untested question on citizenship will increase costs for American taxpayers and decrease the
accuracy of the census,” as well as concern about “troubling examples of politicization at the
Census Bureau.” Press Release, Cummings Issues Statement Calling for Hearings on Trump
Administration Plan to Add Citizenship Question to Census, Comm. on Oversight and Gov’t
Reform (Mar. 27, 2018), https://perma.cc/P8YS-L9Q3, appended as Exhibit D. The following
week, on April 4, 2018, Mr. Cummings wrote to Secretary Ross and the Acting Director of the
Census Bureau on behalf of six Committee members. His letter asked the Department to
produce several categories of documents, a subset of which the Committee later subpoenaed
from Secretary Ross in the current Congress. Letter from Elijah E. Cummings, Ranking


                                                   3
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 4 of 85



maladministration by government officials and the scope and nature of procedural defects

relating to the Census, including with respect to the Commerce Department’s process for

soliciting and evaluating input regarding the citizenship question, the Commerce Department’s

efforts to affect the accuracy of the enumeration, and improper political influences on the

Census.10 This information is critical to the Committee’s oversight and legislative interests in

furthering an accurate Enumeration.11 Without the information, the Committee cannot fulfill its

constitutional duties to oversee DOJ and the Commerce Department and to remedy through

legislation any defects in the administration of the Census—tasks that are at the foundation of

American democracy.

       5.        The Committee’s investigation has already revealed much about the true origins

of the effort to include the citizenship question. Evidence shows that members of the Trump

Administration were seeking to add a citizenship question long before DOJ sent its December

2017 letter. Members of President Trump’s campaign and transition team discussed the issue




Member, Comm. on Oversight and Gov’t Reform, et al., to Secretary Wilbur L. Ross, Jr., Dep’t
of Com. & Dr. Ron Jarmin, Acting Director, Census Bureau (Apr. 4, 2018),
https://perma.cc/2YTF-3JPL, appended as Exhibit E. Representatives Carolyn Maloney, Elijah
Cummings and others sent a similar document request to DOJ on May 1, 2018. Letter from
Carolyn B. Maloney, Member, Comm. on Oversight and Gov’t Reform, et al., to John M. Gore,
Acting Assistant Att’y Gen., Dep’t of Justice (May 1, 2018), https://perma.cc/383J-JL5V,
appended as Exhibit F. As detailed in this Complaint, the Committee narrowed the scope of its
subsequent document requests and subpoenas as an accommodation to Defendants.
       10
           See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 8–9, 14–15 (Nov. 12, 2019),
https://perma.cc/88XZ-YNAJ, appended as Exhibit G.
       11
            See id. at 9.



                                                 4
            Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 5 of 85



before President Trump took office.12 After his inauguration, the President and his top

advisors—including then-Chief Strategist Steve Bannon and then-Chief of Staff Reince

Priebus—met in the White House to discuss the citizenship question.13 Secretary Ross spoke

personally with Mr. Bannon about the issue, and shortly after taking office, Secretary Ross

directed personnel within the Commerce Department to ensure that the citizenship question

would be added. Secretary Ross’s staff responded by prodding other agencies to request

inclusion of the question and thereby provide cover for Ross’s decision.14 After both the

Department of Homeland Security and DOJ declined those entreaties, Secretary Ross personally

contacted Attorney General Jeff Sessions to request again that DOJ assist. Only then did DOJ

draft its request letter—with input from Secretary Ross’s staff and a member of the Trump

Transition Team.15

       6.      There is much, however, that the Committee has been unable to learn because the

Defendants have defied the Committee’s duly authorized subpoenas (“Barr Subpoena” and

“Ross Subpoena,” together “Subpoenas”) for critical evidence. That evidence includes 11

unredacted documents concerning key developments in the process of adding the citizenship

question; unredacted drafts of DOJ’s formal written request letter; and unredacted

communications between the Commerce Department, DOJ, and other entities regarding the

       12
          Transcript, Tel. Interview with Kris Kobach, Comm. on Oversight and Reform, 11
(June 3, 2019), https://perma.cc/3CNN-4FQA; Transcript, Interview with Gene P. Hamilton,
Comm. on Oversight and Reform, 17–19 (May 30, 2019), https://perma.cc/WB2Y-9EMU.
       13
         See Transcript, Tel. Interview with Kris Kobach, Comm. on Oversight and Reform,
23–26 (June 3, 2019), https://perma.cc/3CNN-4FQA.
       14
         See Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., to Secretary
Wilbur L. Ross, Jr. & Ellen Herbst, Chief Financial Officer, Dep’t of Com. (May 2, 2017, 2:19
PM), appended as Exhibit H; Transcript, Interview with Gene P. Hamilton, Comm. on
Oversight and Reform, 16 (May 30, 2019), https://perma.cc/WB2Y-9EMU.
       15
          Transcript, Interview with John M. Gore, Comm. on Oversight and Reform, 166 (Mar.
7, 2019), https://perma.cc/BXT5-KF8C.



                                                5
            Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 6 of 85



addition of the question prior to DOJ’s formal written request. As the Committee has previously

explained, these documents “go to the heart” of the Committee’s legislative, investigative, and

oversight interests: “[T]hey reflect the reasons and process for developing the citizenship

question, the coordination between the Commerce Department and DOJ to create the pretextual

rationale, and the involvement of internal and outside parties” in those events and in the conduct

of the Census more generally.16

       7.      Despite the Committee’s extensive efforts at accommodations, Secretary Ross and

Attorney General Barr have refused to provide these critical documents and communications.

The Committee’s accommodation efforts included identifying a subset of priority documents for

production, but the Defendants produced documents that are redacted, already in the public

domain, not responsive, and/or missing attachments. In addition, Attorney General Barr

personally directed a key DOJ witness—the principal author of DOJ’s letter—to defy a

Congressional subpoena unless the Committee abandoned its longstanding and constitutionally

based deposition rules.17 Ultimately, at the direction of the President, both Defendants invoked a

“protective” and indiscriminate assertion of Executive Privilege over all remaining responsive

documents, ceasing any and all productions in response to the Subpoenas.18


       16
          See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 2–3 (Nov. 12, 2019) (internal quotation
marks omitted), https://perma.cc/88XZ-YNAJ, appended as Exhibit G.
       17
           See, e.g., Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to
Chairman Elijah E. Cummings, Comm. on Oversight and Reform, 3 (Apr. 9, 2019),
https://perma.cc/3AKZ-2EAY, appended as Exhibit I; Letter from Stephen E. Boyd, Assistant
Att’y Gen., Dep’t of Justice, to Chairman Elijah E. Cummings, Comm. on Oversight and Reform
(June 6, 2019), https://perma.cc/Q5HG-2R5A, appended as Exhibit J.
       18
          Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/K73K-
H82P, appended as Exhibit K; Letter from Attorney General William P. Barr, Dep’t of Justice,


                                                6
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 7 of 85



       8.         In light of Defendants’ withholding of responsive information from the

Committee, on July 17, 2019, the House voted to hold the Defendants in contempt of Congress.19

Defendants have since continued to refuse to produce any additional documents in response to

the Subpoenas,20 and the parties are therefore at an impasse.

       9.         Defendants are legally obligated to honor the Subpoenas and have identified no

valid privilege that would justify their refusal to comply. Their unlawful withholding of

information is injuring the Committee in carrying out two critical constitutional functions:

conducting effective oversight of the Executive Branch and its officials, who have provided false

testimony to Congress and misled Congress and the American public; and determining whether

legislation is necessary, potentially on an emergency basis, to ensure the integrity of the 2020

Census.

       10.        Although the citizenship question will not be added to the 2020 Census, the

Committee’s investigation has identified “a number of live concerns relating to potential political

influences on the nonpartisan Census process, the Commerce Department’s willingness to

compromise an accurate enumeration, and both the Commerce Department’s and DOJ’s

willingness to misrepresent their actions in connection with the Census.”21 “To be effective”

with respect to the 2020 Census, any remedial legislation “must be implemented quickly.”22


and Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Speaker Nancy Pelosi, House of
Representatives (July 17, 2019), https://perma.cc/V359-6XXV, appended as Exhibit L.
       19
            See H. Res. 497, 116th Cong. (2019); H. Rep. No. 116-125, 116th Cong., 44 (2019).
       20
          See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 7 (Nov. 12, 2019), https://perma.cc/88XZ-
YNAJ, appended as Exhibit G.
       21
            Id. at 3.
       22
            Id. at 15.



                                                  7
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 8 of 85



       11.      The stakes for Congress and the American people could not be higher, nor the

consequences of the ongoing injury more profound. The 2020 Census will have at least ten years

of direct effect on the composition of the House by determining population counts, as well as on

the methodology by which the House determines the apportionment of federal funds to the states.

If there is maladministration of the 2020 Census, the effects will be felt for decades, and once

complete, the damage to the Census cannot be undone.

       12.      Every day that the Committee is deprived of information necessary to identify and

redress Executive Branch maladministration, and every day its constitutional functions are

impeded, the Committee is substantially and immediately injured in ways that no later remedy

could repair. “[W]ith the clock ticking on census preparations,” any delay could cost the

Committee “a meaningful chance to obtain any relief.”23

       13.      The Committee now seeks declaratory and injunctive relief compelling

Defendants to comply with their legal obligations.

                                 JURISDICTION AND VENUE

       14.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331. The Committee’s

claims arise under Article I of the U.S. Constitution.

       15.      This Court has authority to issue a declaratory judgment and order other relief that

is just and proper pursuant to 28 U.S.C. §§ 2201 and 2202.

       16.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).




       23
            New York v. U.S. Dep’t of Com., 351 F. Supp. 3d 502, 517 (S.D.N.Y. 2019).



                                                 8
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 9 of 85



                                              PARTIES

       17.       Plaintiff Committee on Oversight and Reform is the principal oversight body of

the House. It is authorized to investigate subjects within the Committee’s legislative jurisdiction

as well as “any matter” within the jurisdiction of the other standing House Committees.24

       18.       Defendant William P. Barr is sued in his official capacity as Attorney General of

the United States and head of DOJ.

       19.       Defendant Wilbur L. Ross, Jr. is sued in his official capacity as Secretary of the

United States Department of Commerce.

                                          ALLEGATIONS

I.     LEGAL FRAMEWORK

       20.       Article I of the U.S. Constitution provides the United States Congress with “[a]ll

legislative Powers,”25 which includes authority to conduct oversight of Executive Branch

agencies and investigate any subject on which “legislation could be had.”26 The Supreme Court

has repeatedly affirmed that the Congressional “power of inquiry—with process to enforce it—is

an essential and appropriate auxiliary to the legislative function.”27 The “[i]ssuance of

subpoenas,” in particular, “has long been held to be a legitimate use by Congress of its power to

investigate … [and] an indispensable ingredient of lawmaking.”28 The scope of these powers is




       24
        See Rules of the House of Representatives, 116th Congress (Jan. 11, 2019) (hereinafter
“House Rules”), Rule X, cl. 4; see H. Res. 6 (116th Cong.) (2019) (adopting House Rules for
116th Congress).
       25
            U.S. Const. Art. I, § 1.
       26
          Eastland v. U.S. Servicemen’s Fund, 421 U.S. 491, 504 n.15 (1975) (quotation marks
omitted) (quoting McGrain v. Daugherty, 273 U.S. 135, 177 (1927)).
       27
            McGrain, 273 U.S. at 174.
       28
            Eastland, 421 U.S. at 504–05.



                                                   9
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 10 of 85



“as penetrating and far-reaching as the potential power to enact and appropriate under the

Constitution.”29

        21.        Article I specifically provides Congress with plenary power to conduct the census

“in such Manner as [it] shall by Law direct.”30 Because the Constitution “vests Congress, not the

Executive, with wide discretion over the conduct of the” census,31 and because “it is only

[through] Congress’s statutory delegations that the Secretary of Commerce has any authority to

design and conduct the decennial census at all,” the Commerce Department’s “authority extends

only as far as Congress has provided, ends where Congress says it ends, and can only be

exercised subject to the conditions and constraints that Congress has imposed.”32

        22.        The Rulemaking Clause of the Constitution authorizes the House to “determine

the Rules of its Proceedings,” which govern the House during its two-year term.33 Pursuant to

that power and by House Rule X, the House has established the Committee on Oversight and

Reform, granting it legislative jurisdiction over “[p]opulation and demography generally,

including the Census,” and more broadly over the “[o]verall economy, efficiency, and

management of government operations and activities.”34 The Committee, accordingly, has

authority to introduce legislation to improve the administration of the census, ensure the integrity

of its processes, and further the accuracy of its results.




        29
             Barenblatt v. United States, 360 U.S. 109, 111 (1959).
        30
             U.S. Const. Art. I § 2, cl. 3.
        31
        New York v. U.S. Dep’t of Com., 351 F. Supp. 3d 502, 641 (S.D.N.Y. 2019) (quotation
marks omitted) (citing Wisconsin v. City of New York, 517 U.S. 1, 15 (1996)).
        32
             Id.
        33
             U.S. Const. Art. I, § 5, cl. 2.
        34
             House Rule X, cl. 1(n)(6), (n)(8).



                                                   10
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 11 of 85



       23.       Like other standing committees of the House, the Committee has oversight

responsibilities over matters within its legislative jurisdiction.35 Additionally, as the principal

oversight committee of the House, the Committee “may at any time conduct investigations of

any matter without regard to” the jurisdiction of other standing committees.36 In other words, the

Committee’s investigative jurisdiction is coextensive with the jurisdiction of the entire House of

Representatives.

       24.       As a standing committee, the Committee has “general oversight

responsibilities … in order to assist the House” in (1) the “analysis, appraisal, and evaluation” of

“the application, administration, execution, and effectiveness of Federal laws” and any

“conditions and circumstances that may indicate the necessity or desirability of enacting new or

additional legislation”; and (2) “its formulation, consideration, and enactment of changes in

Federal laws, and of such additional legislation as may be necessary or appropriate.”37 The

Committee’s responsibility to “review and study” any laws and programs within its jurisdiction

applies “whether or not a bill or resolution has been introduced with respect thereto.”38

       25.       Pursuant to House Rule X, clause 2, the Committee submitted to the House its

oversight plan for the 116th Congress.39 The Committee’s reported plan covers “preparations for

the Decennial Census in 2020,” including “Census planning, preparation, and readiness;

technology and cybersecurity; communications; and other issues.”40 The Committee’s plan

explains that “[t]he Census is mandated by the Constitution and requires the Administration to

       35
            House Rule X, cl. 2(b)(1).
       36
            House Rule X, cl. 4(c)(2).
       37
            House Rule X, cl. 2(a).
       38
            House Rule X, cl. 2(b).
       39
            H. Rep. No. 116-40 (2019).
       40
            Id. at 160.



                                                  11
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 12 of 85



count every person in the United States,” and that, “[d]ue to the complexity and importance of

the Census, robust oversight is critical to ensure that the Census Bureau is ready and able to

conduct an accurate and fair count.”41 In addition, the Committee planned to “examine …

efforts to add a citizenship question to the Census after the deadline to notify [] Congress of new

census topics,” and in particular, “examine inaccurate testimony to Congress” by Executive

Branch officials relating to “the origination and purported need for the citizenship question.”42

       26.        House Rule XI, clause 2(m) grants the Committee authority to “carry[] out any of

its functions and duties” by issuing subpoenas and taking testimony. Specifically, the

Committee may “require, by subpoena or otherwise, the attendance and testimony of such

witnesses and the production of such books, records, correspondence, memoranda, papers, and

documents as it considers necessary.”43

       27.        The Rules of the Committee on Oversight and Reform (“Committee Rules”)

confer on the Committee’s Chairman the power to “[a]uthorize and issue subpoenas as provided

in House Rule XI, clause 2(m), in the conduct of any investigation or activity or series of

investigations or activities within the jurisdiction of the Committee.”44 The Chair “may order the

taking of depositions, under oath and pursuant to notice or subpoena,”45 and “[o]bservers or




       41
            Id.
       42
            Id. at 161.
       43
            House Rule XI, cl. 2(m)(1)(B).
       44
         A Resolution Offered by Chairman Elijah E. Cummings, Comm. on Oversight and
Reform, 116th Congress (hereinafter “Committee Rules”), Rule 12(g), https://perma.cc/545B-
ELBT.
       45
          Committee Rule 15(a). The House Rules give the Committee authority to “adopt a rule
authorizing and regulating the taking of depositions by a member or counsel of the committee,
including pursuant to subpoena.” House Rule X, clause 4(c)(3)(A).



                                                 12
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 13 of 85



counsel for other persons [than the witness], or for agencies under investigation, may not

attend.”46

       28.       The Committee Rules authorize the Chair to “rule on assertions of privilege.”47

The Committee Rules require that such assertions “clearly state the specific privilege being

asserted and the reason for the assertion on or before the scheduled date of testimony or

appearance, or upon a demand from the Chair of the Committee that provides for a subsequent

due date.”48 The assertions must also be “set forth in a privilege log that includes the following

information for each document for which a privilege is asserted: (a) every privilege asserted; (b)

the type of document; (c) the general subject matter; (d) the date, author, addressee, and any

other recipients; (e) the relationship of the author and addressee to each other; and (f) the basis

for the privilege asserted.”49

       29.       Pursuant to House Rule II.8(b) and as confirmed by H. Res. 430 and H. Res.

497,50 the Bipartisan Legal Advisory Group (“BLAG”) voted to authorize the Committee to


       46
             Committee Rule 15(e).
       47
             Committee Rule 16(c).
       48
             Committee Rule 16(c)(1).
       49
             Committee Rule 16(c)(2).
       50
          H. Res. 430, passed by the House on June 11, 2019, provided that the “chair of each
standing and permanent select committee, when authorized by the Bipartisan Legal Advisory
Group, retains the ability to initiate or intervene in any judicial proceeding before a Federal court
on behalf of such committee.” H. Res. 430, 116th Cong. (June 11, 2019). H. Res. 497,
subsequently passed by the House on July 17, 2019, held Attorney General Barr and Secretary
Ross in contempt of Congress for failing to comply with the Subpoenas, and further authorized
the Committee Chairman to “take all necessary steps to enforce” the Subpoenas, “including, but
not limited to, seeking authorization from the House of Representatives through a vote of the
Bipartisan Legal Advisory Group pursuant to clause 8(b) of rule II, and H. Res. 430, to initiate or
to intervene in proceedings in any federal court of competent jurisdiction, to seek judgments
affirming the duty of the subpoena recipients to comply with the above-referenced subpoenas,
and to seek any appropriate ancillary relief, including injunctive relief.” H. Res. 497, 116th
Cong. (July 17, 2019).




                                                 13
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 14 of 85



initiate this suit.51 BLAG “speaks for, and articulates the institutional position of, the House in

all litigation matters,”52 and its vote “to authorize litigation and to articulate the institutional

position of the House in that litigation is the equivalent of a vote of the full House of

Representatives.”53

II.     FACTUAL ALLEGATIONS

        30.       The Committee’s investigation has revealed that Secretary Ross decided early in

his tenure to add a citizenship question to the 2020 Census and then, with increasing urgency,

directed his staff to manufacture a legal justification for that decision. That effort failed at every

turn until Secretary Ross personally implored the Attorney General to supply Secretary Ross

with the legal pretext he needed. The result—a DOJ “request” that the Commerce Department

add the citizenship question to aid DOJ’s enforcement of the Voting Rights Act—was, as the

Supreme Court has since concluded, pretextual: It was an explanation “contrived” after the fact

to provide a “distraction” from the real reasons for the decision.

        31.       The Committee has been unable to confirm the true reasons for Secretary Ross’s

decision because, even though the courts have concluded that Secretary Ross acted in bad faith to

conceal his actual rationale, and even though the Committee has gone to great lengths to

accommodate Defendants’ purported concerns, Defendants have refused to comply with valid

Subpoenas for critical information. Their obstruction has resulted in an impasse; following a



        51
          The Bipartisan Legal Advisory Group comprises the Honorable Nancy Pelosi, Speaker
of the House, the Honorable Steny H. Hoyer, Majority Leader, the Honorable James Clyburn,
Majority Whip, the Honorable Kevin McCarthy, Republican Leader, and the Honorable Steve
Scalise, Republican Whip. See House Rule II.8(b). The Republican Leader and the Republican
Whip dissented from the decision to authorize this suit.
        52
             House Rule II.8(b).
        53
             H. Res. 430, 116th Cong. (June 11, 2019).



                                                   14
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 15 of 85



blanket, indiscriminate invocation of Executive Privilege over any remaining documents,

Defendants have ceased all productions in response to the Subpoenas.

       A.       Secretary Ross, Acting in Concert with Other Trump Administration
                Officials, Decided to Add the Citizenship Question Shortly After He Took
                Office

                1.     The Trump Campaign and Transition Team Discussed Adding a
                       Citizenship Question

       32.      As early as 2016, members of the Trump campaign considered the possibility of

adding a citizenship question to the Decennial Census. Former Kansas Secretary of State Kris

Kobach, who served as an “informal adviser to the President throughout the campaign,” stated

that he “certainly discussed the issue with people during the campaign.”54 These discussions

continued during the transition to the Trump Administration. A former member of the Transition

Team, Gene Hamilton, stated in an interview with Committee staff that Mr. Kobach, who also

served on the transition, contacted him in “early November of 2016” concerning the citizenship

question.55

       33.      Republican gerrymandering expert Thomas Hofeller played a foundational role in

these conversations. Mr. Hofeller, who is now deceased, wrote a secret study in 2015 that

analyzed the potential political and demographic effects of legislative redistricting on the basis of

citizen voting age population. The study concluded that counting voting-age citizens, rather than

total population, for purposes of legislative districts “would be advantageous to Republicans and

Non-Hispanic Whites.”56 It also concluded: “Without a question on citizenship being included

       54
          Transcript, Tel. Interview with Kris Kobach, Comm. on Oversight and Reform, 8, 11
(June 3, 2019), https://perma.cc/3CNN-4FQA.
       55
         Transcript, Interview with Gene P. Hamilton, Comm. on Oversight and Reform, 18
(May 30, 2019), https://perma.cc/WB2Y-9EMU.
       56
           Thomas Hofeller, The Use of Citizen Voting Age Population in Redistricting, 9 (2015),
https://perma.cc/5X28-4AP5, appended as Exhibit M.



                                                 15
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 16 of 85



on the 2020 Decennial Census questionnaire, the use of citizen voting age population is

functionally unworkable.”57

       34.        Earlier in 2015, the current Chief of Staff at the Census Bureau, Christa Jones,

had communicated on her personal email account with Mr. Hofeller about the Bureau’s effort to

“evaluate and compare different census content … prior to making final decisions about the

content in the 2020 Census.” She wrote in that correspondence: “This can … be an opportunity

to mention citizenship.”58

       35.        Mr. Hofeller’s views on the census were influential. Mark Neuman, the Trump

Transition Team official responsible for census matters, testified in a deposition as part of the

census litigation that he spoke multiple times with Mr. Hofeller about adding a citizenship

question to the Census.59


       57
            Id. at 8.
       58
           Email from Christa Jones to Tom Hofeller, “Fwd: FR Notice” (Jan. 7, 2015, 9:04 AM),
https://tinyurl.com/re3zhfo, appended as Exhibit N (citing Proposed Information Collection;
Comment Request; 2015 National Content Test, 79 Fed. Reg. 71377 (Dec. 2, 2014)); see also
Press Release, Committee Seeks Interview with Census Bureau Chief of Staff After New Evidence
Reveals Personal Emails With Republican Gerrymandering Expert, Comm. on Oversight and
Reform (June 18, 2019), https://perma.cc/2WGU-XESR, appended as Exhibit O. In a
transcribed interview with Committee staff, Ms. Jones said Mr. Hofeller expressed interest in
using the citizenship question for “the Republican redistricting effort.” Transcript, Interview
with Christa Jones, Comm. on Oversight and Reform, 18 (July 31, 2019),
https://perma.cc/8UMP-82FA. According to Ms. Jones, she told him that a citizenship question
“would have a negative impact on the response rate to the census, and that the Census Bureau
would be concerned about the impacts to the nonresponse follow-up and the differential
undercount.” Id. at 27. Ms. Jones said she also knew Mr. Hofeller’s partner, Dale Oldham, and
that over the years he advocated for a citizenship question for purposes of redistricting and
apportionment “[p]robably more times than I can remember.” Id. at 29. Ms. Jones said that she
was not involved in the Department of Commerce’s decision to add a citizenship question to the
2020 Census, that she learned of it through news reports, and she felt “concern for the census and
the Census Bureau” because the citizenship question was a “late design change” that could hurt
response rates and lead to a differential undercount. Id. at 58.
       59
         Deposition of A. Mark Neuman at 40–43, Civ. No. 8:18-cv-01041-GJH (D. Md. Oct.
28, 2018).



                                                   16
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 17 of 85



               2.      The President and His Top Advisors Discussed Adding a Citizenship
                       Question within Days of the Inauguration

       36.     Within days of President Trump’s inauguration, the President, the President’s

Chief Strategist and Senior Counselor Steve Bannon, and the President’s Chief of Staff Reince

Priebus held meetings with Mr. Kobach to discuss the addition of the citizenship question. Mr.

Kobach recalled two meetings in “late January–early February of 2017,” one with Mr. Bannon

and a second with President Trump, who may have been accompanied by Mr. Bannon and Mr.

Priebus.60

       37.     Although the White House instructed Mr. Kobach not to divulge to the

Committee the content of those meetings, and his lawyer instructed him not to disclose whether

he had other meetings with the White House on the citizenship question,61 Mr. Kobach has stated

publicly that he raised the issue with the President because he “wanted to make sure the

[P]resident was well aware” and noted that the President “absolutely was interested in this.”62

               3.      Secretary Ross Decided to Add the Citizenship Question Early in His
                       Tenure and Pressed His Staff to Implement That Decision

       38.     Secretary Ross was sworn in as Commerce Secretary on February 28, 2017, and

immediately directed his staff to pursue the addition of a citizenship question to the Census.

       39.     Just ten days after the swearing-in, Secretary Ross’s Director of Policy, Earl

Comstock, wrote an email to Secretary Ross regarding “Your Question on the Census,”

       60
          Transcript, Tel. Interview with Kris Kobach, Comm. on Oversight and Reform, 25–26
(June 3, 2019), https://perma.cc/3CNN-4FQA.
       61
          Memorandum from Majority Staff, Comm. on Oversight and Reform, to Members,
Comm. on Oversight and Reform, Re: White House Interference with Oversight Committee
Interview of Kris Kobach, 3, 6 (June 7, 2019), https://perma.cc/GE57-U5Y7, appended as
Exhibit P.
       62
          Bryan Lowry, “That Citizenship Question on the 2020 Census? Kobach Says He
Pitched It to Trump,” Kansas City Star (Mar. 27, 2018),
https://www.kansascity.com/news/politics-government/article207007581.html.



                                                17
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 18 of 85



explaining that “undocumented residents (aliens),” along with all other “citizens and

noncitizens” residing in the United States, “are to be included in the census and thus in the

apportionment counts.” Mr. Comstock also wrote that “neither the 2000 nor the 2010 Census

asked about citizenship,” citing and including a Wall Street Journal article entitled, “The Pitfalls

of Counting Illegal Immigrants.”63

       40.     During the same period, Secretary Ross was receiving input from other Trump

Administration officials about their desire for a citizenship question. In April 2017—eight

months before DOJ sent its request letter—Secretary Ross’s assistant wrote in an email that

“Steve Bannon has asked that the Secretary talk to someone about the Census.”64 In testimony

before the Committee on March 14, 2019, Secretary Ross stated that Mr. Bannon had called to

ask “if I [Secretary Ross] would take a call from Kris Kobach.” Secretary Ross recalled that Mr.

Bannon “said that Kobach had a question that he thought should be asked on the census.”

Secretary Ross testified that, “shortly thereafter, possibly the next day, I did have a conversation

with Kris Kobach.”65 In a subsequent email, Mr. Kobach recalled that his conversation with

Secretary Ross had been “at the direction of Steve Bannon.”66




       63
           Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of Com.,
to Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Mar. 10, 2017, 8:31 PM),
https://perma.cc/HT7T-5KLR?type=image, appended as Exhibit Q.
       64
         Email from Brooke Alexander, Executive Assistant to the Secretary, Dep’t of Com., to
Hilary Geary (Apr. 5, 2017, 4:24 PM), https://perma.cc/8NJF-T73G?type=image, appended as
Exhibit R.
       65
         Hearing with Commerce Secretary Ross Before the H. Comm. on Oversight and
Reform, 116th Cong. 16, 54 (Mar. 14, 2019), https://perma.cc/WL25-NTHU, excerpts appended
as Exhibit S.
       66
          Email from Kris Kobach, Secretary of State of Kansas, to Wendy Teramoto, Chief of
Staff, Dep’t of Com. (July 21, 2017, 4:34 PM), https://perma.cc/8WQG-QYEH?type=image,
appended as Exhibit T.



                                                 18
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 19 of 85



       41.      A week after Mr. Bannon contacted Secretary Ross to connect him with Mr.

Kobach, on April 13, 2017, Mr. Comstock emailed Mr. Neuman—the former Transition Team

member who was informally advising Secretary Ross—to ask when the Commerce Department

needed to notify Congress about the questions that would be on the American Community

Survey and the Decennial Census.67 Mr. Neuman replied, “There will be another opportunity

next year.”68

       42.      While Secretary Ross was having these external conversations, he was anxiously

pressing his staff to move faster to implement his decision to add the citizenship question to the

2020 Census. Mr. Comstock, who spearheaded the effort to justify the question’s addition,

testified under oath that he considered it his task to “find the best rationale” for the Secretary’s

decision, recognizing that the Secretary’s actual basis “may or may not be … legally-valid.”69

       43.      To that end, Mr. Comstock attempted to elicit requests for the citizenship question

from several executive agencies, including the Department of Homeland Security and DOJ.70

       44.      James McHenry, then-Deputy Associate Attorney General, told Mr. Comstock

that DOJ would not advocate for the question’s addition due to negative press coverage

following FBI Director James Comey’s firing. McHenry referred Mr. Comstock to Gene




       67
         Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of Com.,
to Mark Neuman (Apr. 13, 2017, 9:58 PM), appended as Exhibit U.
       68
         Email from Mark Neuman to Earl Comstock, Director, Off. of Pol’y and Strategic
Plan., Dep’t of Com. (Apr. 14, 2017, 3:41 AM), appended as Exhibit U.
       69
         Dep. Of Earl Comstock at 267:5, 11–14, Docket No. 490-2, New York v. U.S. Dep’t of
Com., 1:18-cv-02921 (S.D.N.Y. Nov. 5, 2018).
       70
          Memorandum from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Sept. 8, 2017), https://perma.cc/QS79-8AZB,
appended as Exhibit V; Transcript, Interview with Gene P. Hamilton, Comm. on Oversight and
Reform (May 30, 2019), https://perma.cc/WB2Y-9EMU.



                                                  19
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 20 of 85



Hamilton of the Department of Homeland Security.71 In a transcribed interview with Committee

staff, Mr. Hamilton stated that he told Mr. Comstock that the Department of Homeland Security

“didn’t really have a use for the information.”72

       45.     Mr. Comstock documented in a memorandum to Secretary Ross his failed

attempts to find an agency to request the citizenship question.73

       46.     While Mr. Comstock was unsuccessfully shopping for a legal pretext for the

Secretary’s decision, Secretary Ross was growing increasingly impatient. On May 2, 2017,

Secretary Ross exchanged emails with multiple Commerce Department officials to demand that

they implement his decision more quickly (together, the “May 2 Emails”). In one such email to

Mr. Comstock and Commerce Department Chief Financial Officer Ellen Herbst, Ross wrote: “I

am mystified why nothing [has] been done in response to my months old request that we include

the citizenship question.”74 Mr. Comstock assured Secretary Ross that “we will get that in

place,” explaining that “[w]e need to work with Justice to get them to request that citizenship be

added back as a census question.”75


       71
          Memorandum from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Sept. 8, 2017), https://perma.cc/QS79-8AZB,
appended as Exhibit V.
       72
         Transcript, Interview with Gene P. Hamilton, Comm. on Oversight and Reform (May
30, 2019), https://perma.cc/WB2Y-9EMU.
       73
          Memorandum from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Sept. 8, 2017), https://perma.cc/QS79-8AZB,
appended as Exhibit V.
       74
          Email from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Earl Comstock, Director,
Off. of Pol’y and Strategic Plann., and Ellen Herbst, Chief Financial Officer, Dep’t of Com.
(May 2, 2017, 10:04 AM), https://perma.cc/U6KU-NBEM?type=image, appended as Exhibit
W.
       75
         Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., to Secretary
Wilbur L. Ross, Jr., Dep’t of Com. and Ellen Herbst, Chief Financial Officer, Dep’t of Com.
(May 2, 2017, 2:19 PM), appended as Exhibit H.



                                                    20
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 21 of 85



       47.     Apparently contributing to Secretary Ross’s sense of urgency, Mr. Kobach

continued to press the need for the addition of a citizenship question. On July 14, 2017, Mr.

Kobach emailed Secretary Ross to follow up “on our telephone discussion from a few months

ago.” He wrote that adding a citizenship question to the Census was “essential” and would

address “the problem that aliens who do not actually ‘reside’ in the United States are still

counted for congressional apportionment purposes.” Mr. Kobach also included a sample

citizenship question.76

       48.     Secretary Ross’s Chief of Staff, Wendy Teramoto, then arranged a call between

Mr. Kobach and the Secretary for July 25, 2017.77 Mr. Kobach told the Committee that he did

not recall whether he had that additional call with the Secretary, but it is reflected on Secretary

Ross’s calendar.78

       49.     Two weeks later, between August 8 and 10, 2017, Secretary Ross exchanged

additional emails with Mr. Comstock regarding DOJ’s potential assistance (the “August

Emails”). In those exchanges, Secretary Ross pressed Mr. Comstock for an update and made

clear he would not tolerate more delay: “If [DOJ] still ha[s] not come to a conclusion please let




       76
          Email from Kris Kobach, Kansas Secretary of State, to Secretary Wilbur L. Ross, Jr.,
Dep’t of Com. (July 14, 2017, 9:12 AM), https://perma.cc/P2NU-7S5P?type=image, appended
as Exhibit X. The sample citizenship question contained six potential answers and asked
noncitizens for the year of their naturalization and their green card or visa status.
       77
          Email from Wendy Teramoto, Chief of Staff, Dep’t of Com., to Kris Kobach, Kansas
Secretary of State (July 24, 2017, 1:39 PM), appended as Exhibit Y.
       78
           Transcript, Tel. Interview with Kris Kobach, Comm. on Oversight and Reform, 68
(June 3, 2019), https://perma.cc/3CNN-4FQA; Entry on Secretary Wilbur L. Ross, Jr.’s
Calendar, “11:00 AM - 11:30 AM Call w/ Kris Kobach” (July 25, 2017),
https://tinyurl.com/us5bua4, appended as Exhibit Z.



                                                 21
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 22 of 85



me know your contact person and I will call the AG.”79 Comstock replied: “Mr. Secretary—we

are preparing a memo and full briefing for you on the citizenship question …. Since this issue

will go to the Supreme Court we need to be diligent in preparing the administrative record.”80

Secretary Ross responded: “I would like to be briefed on Friday by phone …. [W]e should be

very careful, about everything, whether or not it is likely to end up in the SC.”81

       50.     In early September, as reflected in several email exchanges with Mr. Comstock

and others (“September 1 Emails”), Secretary Ross continued to express frustration about having

“received no update … [on] the issue of the census question.”82

       51.     On September 7, 2017, Mr. Comstock exchanged emails with the Commerce

Department’s General Counsel, Peter Davidson, and his senior advisor, James Uthmeier, with the

subject line “Census Matter Follow-Up” (“September 7 Emails”). Mr. Comstock pressed them




       79
           Email from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Earl Comstock, Director,
Off. of Pol’y and Strategic Plan., Dep’t of Com. (Aug. 8, 2017, 1:20 PM),
https://tinyurl.com/wv3x938, appended as Exhibit AA.
       80
           Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of Com.,
to Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Aug. 9, 2017, 10:24 AM),
https://tinyurl.com/wv3x938, appended as Exhibit BB. In a subsequent email, James Uthmeier,
the Commerce official who helped draft the withheld memorandum alongside Mr. Comstock, see
infra ¶ 55, indicated his understanding that the data collected from the question could be used
“for apportionment” by “Congress (or possibly the President).” See New York v. U.S. Dep’t of
Com., 351 F. Supp. 3d at 553 (quoting Aug. 11, 2017 email from James Uthmeier, Senior
Counsel to the General Counsel, Dep’t of Com., to Earl Comstock, Deputy Chief of Staff and
Director of Policy, Dep’t of Com., 2 (Aug. 11, 2017)).
       81
           Email from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Earl Comstock, Director,
Off. of Pol’y and Strategic Plan., Dep’t of Com. (Aug. 10, 2017, 7:38 PM),
https://tinyurl.com/wv3x938, appended as Exhibit BB.
       82
          See Email from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Earl Comstock,
Director, Off. of Pol’y and Strategic Plan., Dep’t of Com. (Sept. 1, 2017, 3:12 AM), appended as
Exhibit CC; Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of
Com., to Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Sept. 1, 2017, 3:21 AM), appended as
Exhibit DD.



                                                 22
                  Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 23 of 85



to “set[] up a call for tomorrow,” and emphasized, “The Secretary is asking for progress on

this.”83

           52.        Frustrated with DOJ’s unwillingness to supply him with the request he needed, on

September 16, 2017, Secretary Ross asked for a call directly with then-Attorney General Jeff

Sessions.84

           53.        The following day, on September 17, 2017, a senior counselor to the Attorney

General wrote to Secretary Ross’s Chief of Staff, reporting that “it sounds like we can do

whatever you all need us to do and the delay was due to a miscommunication. The AG is eager

to assist.”85 Secretary Ross’s Chief of Staff confirmed that the Attorney General and Secretary

Ross had spoken.86

           54.        At that point, then-Acting Assistant Attorney General John Gore undertook to

draft a request on behalf of DOJ. Mr. Gore primarily relied on the advice of political appointees,

rather than career officials with experience in Voting Rights Act cases.87 Mr. Gore also drew




           83
          Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of Com.,
to Peter Davidson, General Counsel, Dep’t of Com., et al. (Sept. 7, 2017, 6:13 PM), appended as
Exhibit EE.
           84
          See Email from Danielle Cutrona, Senior Counselor, Dep’t of Justice, to Wendy
Teramoto, Chief of Staff, Dep’t of Com. (Sept. 17, 2017, 12:10 PM), https://perma.cc/GU4B-
DNHQ?type=image, appended as Exhibit FF; see also Transcript, Interview of Gene Hamilton,
Comm. on Oversight and Reform, 29 (May 30, 2019), https://perma.cc/WB2Y-9EMU
(explaining that the Attorney General had spoken directly to Secretary Ross about whether the
Department could use citizenship information from the Census).
           85
          Email from Danielle Cutrona, Senior Counselor, Dep’t of Justice, to Wendy Teramoto,
Chief of Staff, Dep’t of Com. (Sept. 17, 2017, 12:10 PM), https://perma.cc/GU4B-
DNHQ?type=image (emphasis added), appended as Exhibit FF.
           86
                Id.
           87
                New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 555–56.



                                                     23
                Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 24 of 85



heavily on the contributions of senior officials at the Commerce Department. He had multiple

conversations with Mr. Davidson and Mr. Uthmeier about the citizenship question.88

         55.       Mr. Uthmeier had drafted a secret memorandum (“Uthmeier Memorandum”),

which had been shared with Secretary Ross, analyzing legal issues surrounding the citizenship

question.89 Mr. Uthmeier had a copy of the memorandum, along with a personal note, hand-

delivered to Mr. Gore. In his interview with Committee staff, Mr. Gore refused to say why Mr.

Uthmeier told him he wanted to deliver the memorandum by hand and refused to disclose the

contents of the note or memorandum. DOJ attorneys directed Mr. Gore not to tell the Committee

the substance of any of his conversations about the citizenship question with the Attorney

General, the Attorney General’s staff, Mr. Davidson, or Mr. Uthmeier.90

         56.       Mr. Gore also told Committee staff that Mr. Davidson contacted him and

informed him that former Trump Transition Team member Mark Neuman would contact him

about the citizenship question.91 Mr. Gore then spoke to Mr. Neuman and subsequently

“reviewed some documents and information regarding the census” that Mr. Neuman provided

him.92


         88
          Transcript, Interview with John M. Gore, Comm. on Oversight and Reform, 105–09
(Mar. 7, 2019), https://perma.cc/BXT5-KF8C.
         89
           Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of Com.,
to Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Aug. 11, 2017, 4:12 PM), appended as Exhibit
GG; Transcript, Interview with James Uthmeier, Comm. on Oversight and Reform, 75 (June 11,
2019), https://perma.cc/88AW-AB9W; see also Memorandum from Majority Staff, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Interview with James
Uthmeier on Addition of Citizenship Question to Census (June 25, 2019),
https://perma.cc/3YGA-E2CY, appended as Exhibit HH.
         90
          Transcript, Interview with John M. Gore, Comm. on Oversight and Reform, 105–09
(Mar. 7, 2019), https://perma.cc/BXT5-KF8C.
         91
              Id. at 22–25.
         92
              Id. at 25.



                                                  24
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 25 of 85



       57.        Among other documents, on October 6, 2017, Mr. Neuman provided Mr. Gore “a

draft letter that would request reinstatement of the citizenship question on the census

questionnaire.”93 That draft letter contained language that matched, word-for-word, a document

that had been created on August 30, 2017, and was found on the hard drive of Mr. Hofeller, the

Republican gerrymandering expert.94

       58.        This was no coincidence. On August 30, 2017, Mr. Neuman had sent a text

message to Mr. Hofeller asking him to review language for a letter that Mr. Neuman drafted to

request the addition of a citizenship question.95 The letter, drafted to purportedly be from DOJ to

the Director of the Census Bureau, stated that citizenship data was necessary to ensure

“compliance with requirements of the Voting Rights Act and its application in legislative

redistricting.”96 Part of the draft letter read: “We understand that the Bureau personnel may

believe that [American Community Survey] data on citizenship was sufficient for redistricting

purposes. We wanted the Bureau to be aware that two recent Court cases have underscored that

ACS data is not viable and/or sufficient for purposes of redistricting.”97 Mr. Hofeller told Mr.


       93
           Id. at 26; Text message from Mark Neuman to John Gore (Oct. 6, 2017, 11:51 AM),
https://perma.cc/JQH9-WLX2, appended as Exhibit II.
       94
          See Letter from John A. Freedman, Arnold & Porter Kaye Scholer LLP, to the
Honorable Jesse M. Furman, United States District Court for the Southern District of New York,
3 (May 30, 2019), https://perma.cc/4MS8-77RG, appended as Exhibit JJ; see also Michael
Wines, “Deceased G.O.P. Strategist’s Hard Drives Reveal New Details on the Census
Citizenship Question,” N.Y. Times (May 30, 2019), https://perma.cc/CRA6-WB8C.
       95
          See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 11 (Nov. 12, 2019), https://perma.cc/88XZ-
YNAJ, appended as Exhibit G.
       96
           Draft Letter from Dep’t of Justice to John H. Thompson, Director, Census Bureau,
https://perma.cc/R6DV-8G9G, appended as Exhibit KK.
       97
            Id.



                                                25
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 26 of 85



Neuman that his partner, an adviser for the Republican Party on political gerrymandering, “read

it, and says it is fine as written.”98

        59.     Mr. Neuman met with Mr. Gore in person in October 2017.99 Mr. Neuman

provided a “readout” of that meeting to Mr. Davidson, who immediately briefed Secretary

Ross.100 Mr. Davidson then sent a text message to Mr. Neuman to inform him that Secretary

Ross “appreciated the update and your help.”101

        60.     Meanwhile, Secretary Ross remained impatient, even as the DOJ letter he had

requested was being drafted. He personally intervened to speed the process again on November

27, 2017, writing to Mr. Davidson: “We are out of time. Please set up a call for me tomorrow

with whoever is the responsible person at Justice. We must have this resolved.”102

        61.     Two weeks later, on December 12, 2017, DOJ sent the Commerce Department its

letter purporting to request the addition of a citizenship question to the 2020 Census. Signed by

Arthur E. Gary, General Counsel, Justice Management Division of the Department of Justice, the

letter (“Gary Letter”) asserted without support that the citizenship question would provide data

“critical to the Department’s enforcement efforts under Section 2 of the Voting Rights Act and

        98
           Email from Thomas Hofeller to Mark Neuman (Aug. 30, 2017, 2:52 PM),
https://perma.cc/KL5Y-TU48, appended as Exhibit LL.
        99
           Text message from Mark Neuman to John Gore (Oct. 6, 2017, 11:51 AM),
https://perma.cc/JQH9-WLX2, appended as Exhibit II.
        100
          Email from Peter Davidson, Gen. Counsel, Dep’t of Com., to Secretary Wilbur Ross,
Dep’t of Com. (Oct. 8, 2017, 6:47 PM), https://perma.cc/K8P9-E734, appended as Exhibit MM.
        101
           Text Message from Peter Davidson, Gen. Counsel, Dep’t of Com., to Mark Neuman
(Oct. 8, 2017, 2:09 PM), https://perma.cc/TYG5-GXJV, appended as Exhibit NN. Mr.
Neuman’s text messages with Mr. Gore and Mr. Davidson were among the documents withheld
from the Committee by DOJ and the Department of Commerce. They were produced to the
Committee by Mr. Neuman.
        102
          Email from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Peter Davidson, Gen.
Counsel, Dep’t of Com. (Nov. 27, 2017, 7:23 PM), https://perma.cc/5V7X-4F2L?type=image,
appended as Exhibit OO.



                                                26
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 27 of 85



its important protections against racial discrimination in voting.”103 The letter did not mention

legislative redistricting.

        62.         Census Bureau officials were immediately skeptical of DOJ’s request. On

December 22, 2017, Acting Census Bureau Director Ron Jarmin requested a meeting with Mr.

Gary.104 Mr. Jarmin noted that the Census Bureau believed it could provide DOJ with the data it

requested without adding a citizenship question to the Census, and that not adding the citizenship

question “would result in higher quality data produced at lower cost.”105 Despite its purported

interest in that goal, “DOJ declined the Census Bureau’s offer to discuss alternative ways to meet

DOJ’s stated need for improved citizenship data.”106 Mr. Gore told the Committee that “the

Attorney General decided not to have the meeting” requested by the Census Bureau.107

        63.         Secretary Ross similarly rejected the advice of Census Bureau officials and other

top experts who advocated against adding a citizenship question. In January and March of 2018,

Dr. John Abowd, the Census Bureau’s associate director for research and methodology and chief

scientist, informed Secretary Ross through his staff that the proposed citizenship question would

be “very costly, harm[] the quality of the census count, and would use substantially less accurate




        103
            Letter from Arthur E. Gary, Gen. Counsel, Justice Management Division, Dep’t of
Justice to Ron Jarmin, Acting Director, Census Bureau (Dec. 12, 2017),
https://tinyurl.com/vemtmxx, appended as Exhibit PP.
        104
          Email from Ron Jarmin, Acting Director, Census Bureau, to Arthur Gary, Gen.
Counsel, Justice Management Division, Dep’t of Justice (Dec. 22, 2017, 3:32 PM), appended as
Exhibit QQ.
        105
              Id.
        106
              Dep’t of Com. v. New York, 139 S. Ct. at 2572, 2575.
        107
           Transcript, Interview with John M. Gore, Comm. on Oversight and Reform, 149 (Mar.
7, 2019), https://perma.cc/BXT5-KF8C. Mr. Gore refused to answer questions as to why the
Attorney General declined the Census Bureau’s offer. See id. at 148.



                                                    27
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 28 of 85



citizenship status data than are available from administrative sources.”108 He provided a

“conservative” estimate that including the citizenship question would cause a 5.1% decline in

self-response among noncitizen households, a 432,000 reduction in correct enumerations, and

additional costs of at least $27.5 million, and he warned that the actual numbers could be “much

greater.”109 On January 26, 2018, six former Census Bureau Directors from both Republican and

Democratic administrations wrote to Secretary Ross that “adding an untested question on

citizenship status at this late point in the decennial planning process would put the accuracy of

the enumeration and success of the census in all communities at grave risk.”110 In March 2018,

before Ross’s formal announcement of his decision, VRA experts from outside of the

government likewise informed Secretary Ross that DOJ’s statements were “false” because “a

mandatory question on citizenship ha[d] never been necessary” to enforce the VRA.111

       64.         Having long decided on his course of action, Secretary Ross systematically

disregarded these experts’ concerns. He also chose to withhold key context and information

from the Census Bureau, including the fact that he and his aides had been determined to add a

citizenship question since early 2017. As the District Court for the Southern District of New




       108
           Memorandum from John Abowd, Chief Scientist, Census Bureau, to Secretary Wilbur
L. Ross, Jr., Dep’t of Com. (Jan. 19, 2018), https://tinyurl.com/ryplsoo, appended as Exhibit
RR; Memorandum from John Abowd, Chief Scientist, Census Bureau, to Secretary Wilbur L.
Ross, Jr., Dep’t of Com. (Mar. 1, 2018), https://tinyurl.com/vcg2qbk, appended as Exhibit SS.
       109
             Id.
       110
          Letter from Former Census Bureau Directors to Secretary Wilbur L. Ross, Jr., Dep’t
of Com., 1 (Jan. 26, 2018), https://perma.cc/9E3J-MAM4, appended as Exhibit TT.
       111
            Letter from Constitutional Accountability Center, et al., to Secretary Wilbur L. Ross,
Jr., Dep’t of Com., at 2 (Mar. 22, 2018), https://perma.cc/A3UU-B95Y, appended as Exhibit
UU.



                                                  28
                 Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 29 of 85



York later found, “the degree to which the origins of the decision were kept from those who

worked hard to promptly evaluate DOJ’s request was unusual and noteworthy.”112

          B.        Secretary Ross and Commerce Department Staff Repeatedly Misled the
                    Public, Congress, and the Courts

          65.       On March 26, 2018, Secretary Ross issued a memorandum announcing that the

2020 Census questionnaire would include a question on citizenship. In that memorandum,

Secretary Ross stated falsely that consideration of whether to add the citizenship question began

with receipt of the Gary Letter in December 2017 and that the decision to add the question was

made because of, and in response to, DOJ’s articulation of a need to enforce the Voting Rights

Act.113

          66.       In fact, Secretary Ross decided to add a citizenship question to the 2020 Census

long before—and for reasons that had nothing to do with—DOJ’s letter concerning the VRA. As

the Supreme Court concluded, the VRA rationale was “contrived,” a pretextual “distraction”

intended to justify a decision that Secretary Ross had already made for other reasons. 114

          67.       That Secretary Ross made the decision to add a citizenship question long before

he received the Gary Letter is evident not only from the foregoing sequence of events but also

from specific correspondence between Secretary Ross and Commerce Department staff. For

example, as early as May 2017, Secretary Ross expressed frustration about the failure of his staff

          112
                New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 567.
          113
          Memorandum from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Karen Dunn
Kelley, Under Secretary for Economic Affairs, Dep’t of Com., Reinstatement of a Citizenship
Question on the 2020 Decennial Census Questionnaire (Mar. 26, 2018), https://perma.cc/2XDF-
Q7E8, appended as Exhibit A.
          114
           Dep’t of Com. v. New York, 139 S. Ct. at 2575–76; see New York v. U.S. Dep’t of
Com., 351 F. Supp. 3d at 570 (“Those efforts make clear that the goal of Secretary Ross and his
aides was to launder their request through another agency—that is, to obtain cover for a decision
that they had already made—and that the reasons underlying any request from another agency
were secondary, if not irrelevant.”).



                                                    29
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 30 of 85



to implement his decision, which he described even then as “months old.”115 All of Mr.

Comstock’s subsequent work to obtain a formal request from another agency simply represented

efforts to execute the Secretary’s decision and obscure its actual rationale—in Mr. Comstock’s

own words, to “get [the citizenship question] in place” by “get[ting] [DOJ] to request” that it be

included.116 Mr. Comstock knew as early as August 9, 2017, that “the [citizenship question]

issue [would] go to the Supreme Court,” and therefore emphasized in an email to Secretary Ross

the need to “be diligent in preparing the administrative record.”117 As the District Court for the

Southern District of New York observed, “the only reason to believe that ‘the issue’ would

definitely ‘go to the Supreme Court’ was if Secretary Ross had decided to add the question.”118

       68.       Nevertheless, Secretary Ross and other Commerce Department officials repeated

the same false narrative again and again over the course of the following year to the public, to

Congress, and to the courts.

       69.       At a March 20, 2018, hearing before a House subcommittee, when asked if “the

President or anyone else in the White House [had] directed [him] to add this or a similar question




       115
           Email from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Earl Comstock, Director,
Off. of Pol’y and Strategic Plan., and Ellen Herbst, Chief Financial Officer, Dep’t of Com.
(May 2, 2017, 10:04 AM), https://perma.cc/U6KU-NBEM?type=image, appended as Exhibit
W.
       116
           Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of Com.,
to Secretary Wilbur L. Ross, Jr., Dep’t of Com. and Ellen Herbst, Chief Financial Officer, Dep’t
of Com. (May 2, 2017, 2:19 PM), appended as Exhibit H.
       117
           Email from Earl Comstock, Director, Off. of Pol’y and Strategic Plan., Dep’t of Com.,
to Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Aug. 9, 2017, 10:24 AM),
https://perma.cc/SRG9-FD4W?type=image, appended as Exhibit BB.
       118
             New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 568.



                                                30
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 31 of 85



to the 2020 Census,” Secretary Ross falsely testified that the Commerce Department was

“responding solely to the Department of Justice’s request.”119

        70.       Later in the same hearing, when asked if “the President or anyone in the White

House discussed with you or anyone on your team about adding this citizenship question,”

Secretary Ross answered, “I am not aware of any such [discussion]”120—even though Secretary

Ross himself had spoken with Senior White House advisor Steve Bannon about the issue in April

2017.

        71.       On March 22, 2018, Secretary Ross again provided false testimony before a

different House committee. When asked “whether the Department of Commerce plans to

include the citizenship question in the 2020 Census,” Secretary Ross responded that the

“Department of Justice, as you know, initiated the request for inclusion of the citizenship

question” on the Census form.121

        72.       Once again, on May 10, 2018, before a Senate subcommittee, Secretary Ross

falsely testified that DOJ had initiated the request. Senator Patrick Leahy questioned whether a

citizenship question was actually “necessary to enforce the Voting Rights Act.” He asked

Secretary Ross: “Why this sudden interest in that when the department that’s supposed to




        119
           Hearing Before the H. Appropriations Subcomm. on Com., Justice, Science, & Related
Agencies: FY19 Budget – Department of Commerce, 115th Cong. 14–15 (Mar. 20, 2018),
webcast available at https://tinyurl.com/rnzty5f; excerpt appended as Exhibit C (emphasis
added); New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 571–72 (finding that Ross’s
testimony to Congress was an attempt to “avoid disclosure of, if not conceal, the real timing and
reasons for the decision to add the citizenship question”) (internal citations omitted).
        120
              Id. at 546.
        121
         Hearing with Commerce Secretary Ross Before the H. Comm. on Ways and Means,
115th Cong. 51 (Mar. 22, 2018), https://perma.cc/Y3H3-F8MA, excerpt appended as Exhibit B.



                                                  31
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 32 of 85



enforce violations doesn’t see any problems?” Secretary Ross responded: “Well, the Justice

Department is the one who made the request of us.”122

       73.       The Commerce Department continued to advance this false account when, in

April 2018, dozens of plaintiffs sued in the Southern District of New York to challenge the

decision to add the citizenship question.123

       74.       As required in litigation alleging violations of the Administrative Procedure

Act,124 the Commerce Department filed with the Court an Administrative Record that purported

to contain the materials Secretary Ross considered in making his decision. That Administrative

Record contained only the Gary Letter, various analyses of that request by the Census Bureau,

and Secretary Ross’s March 26, 2018, memorandum.125 It contained no hint that the Secretary

had considered, much less decided on, the addition of the citizenship question months before

DOJ made its request.126

       75.       Only at DOJ’s “urging” did the Commerce Department thereafter submit to the

Court more information that began to reveal the true course of events.127

       76.       On June 21, 2018, “to provide further background and context regarding”

Secretary Ross’s decision, the Commerce Department added to the Administrative Record a one-




       122
          Hearing Before Sen. Comm. on Appropriations, Subcomm. on Commerce, Justice, and
Science and Related Agencies on FY 2019 Funding Request for the Com. Dep’t, 115th Cong.
2018 WL 2179074, 26–27 (May 10, 2018), excerpt appended as Exhibit VV.
       123
          Hansi Lo Wang, “More than 2 Dozen States, Cities Sue to Block Census Citizenship
Question,” NPR (Apr. 3, 2018), https://perma.cc/JST2-L7RP.
       124
             See, e.g., Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 419–20 (1971).
       125
             New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 530–47.
       126
             See id. at 547–48.
       127
             Dep’t of Com. v. New York, 139 S. Ct. at 2564.



                                                 32
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 33 of 85



page “Supplemental Memorandum” signed by Secretary Ross himself.128 In the Supplemental

Memorandum, Secretary Ross acknowledged that “[s]oon after [his] appointment as Secretary of

Commerce,” he had begun taking steps “to reinstate a citizenship question.”129 He also admitted

that “other senior Administration officials” (whom he did not name) “had previously raised” the

issue.130 He continued: “My staff and I thought reinstating a citizenship question could be

warranted, and we had various discussions with other governmental officials about reinstating a

citizenship question to the Census.”131 Secretary Ross further stated that “[a]s part of that

deliberative process,” he and his staff had “inquired whether the Department of Justice … would

support, and if so would request, inclusion of a citizenship question as consistent with and useful

for enforcement of” the VRA.132 According to the Secretary, DOJ “formally” requested

reinstatement of the citizenship question after that inquiry.133

       77.         The District Court then ordered extra-record discovery, which forced the

production of evidence that “reveals a very different set of events from the one described in the

initial Administrative Record, the [March 2018] Ross Memo, and Secretary Ross’s congressional

testimony.”134 In fact, as the court explained, the new information confirmed that “Secretary

Ross’s first version of events, set forth in the initial Administrative Record, the Ross Memo, and

his congressional testimony, was materially inaccurate.”135


       128
             New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 547.
       129
             Id. at 548.
       130
             Id.
       131
             Id. (internal quotation marks omitted)
       132
             Id. (emphasis omitted).
       133
             Dep’t of Com. v. New York, 139 S. Ct. at 2564.
       134
             New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 548.
       135
             Id. at 547 (emphasis added).



                                                   33
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 34 of 85



       78.         The District Court, in January 2019, concluded that the record constituted “a

strong showing of bad faith” and “improper behavior” by Secretary Ross and his staff,136 noting

“the sheer number of ways in which Secretary Ross and his aides tried to avoid disclosure of, if

not conceal, the real timing and the real reasons for the decision.”137 That record, the District

Court concluded, rebutted the presumption of regularity that usually applies to Executive Branch

conduct.138 The District Court inferred “from the various ways in which Secretary Ross and his

aides acted like people with something to hide that they did have something to hide.”139

       79.         Following the District Court’s decision, Secretary Ross testified before the

Committee on March 14, 2019. When Chairman Cummings asked Secretary Ross to clarify

whether his “interest in the citizenship question” related to “counting undocumented immigrants

for apportionment purposes,” Secretary Ross testified, “No, sir, it did not.”140 He reiterated that

the Commerce Department and Census Bureau “were responding to” DOJ’s request when they

decided to add the citizenship question.141

       80.         The Supreme Court endorsed the District Court’s finding of Secretary Ross’s bad

faith in June 2019. Noting that inquiry into “the mental processes of administrative

decisionmakers” is permitted only upon a “strong showing of bad faith or improper behavior,”

the Supreme Court concluded that, although the District Court’s order permitting “extra-record



       136
             Id. at 662.
       137
             Id. at 571.
       138
             Id. at 662.
       139
             Id.
       140
           Hearing with Commerce Secretary Ross Before the H. Comm. on Oversight and
Reform, 116th Cong. 15 (Mar. 14, 2019), https://perma.cc/WL25-NTHU, excerpts appended as
Exhibit S.
       141
             Id.



                                                    34
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 35 of 85



discovery” had been “premature,” the court was “ultimately justified” in invoking that exception

in light of the information that emerged.142

       81.       Significantly, President Trump later confirmed that the Supreme Court was

correct in concluding that the VRA rationale was contrived and pretextual. When asked the

“reason … for trying to get a citizenship question on the census,” President Trump said nothing

about the VRA. Instead, directly contradicting Secretary Ross’s testimony to the Committee, he

pointed to Congressional districting: “You need it for Congress, for districting. You need it for

appropriations. Where are the funds going? How many people are there? Are they citizens?

Are they not citizens?”143

       C.        Defendants Have Obstructed the Committee’s Investigation and Have
                 Refused to Comply with Valid Committee Subpoenas

                 1.      The Commerce Department Has Refused to Produce Key Documents
                         Required by the Ross Subpoena

       82.       On January 8, 2019, the Committee renewed Rep. Cummings’s previous request

for documents from the Commerce Department regarding the addition of the citizenship

question.144 The request targeted several relevant categories of documents, including

communications regarding the Census Bureau’s concerns, analyses of the impact of the

citizenship question, communications with outside and internal parties on the subject of the

citizenship question, and documents relating to the budget and timing of the 2020 Census. As




       142
             Dep’t of Com. v. New York, 139 S. Ct. at 2573–74.
       143
           Remarks by President Trump Before Marine One Departure (July 5, 2019),
https://perma.cc/QK6V-833H, appended as Exhibit WW.
       144
             See supra n. 9.



                                                35
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 36 of 85



part of that request, Chairman Cummings also asked for responses to several written questions

and requested that Secretary Ross testify before the Committee on February 12, 2019.145

       83.      The Commerce Department did not produce any documents by the requested

return date of January 22, 2019. The Commerce Department sent a preliminary, incomplete

production on January 29, 2019.146 This production and subsequent productions primarily

consisted of documents that were already publicly available, heavily redacted, or non-responsive.

The Commerce Department did not provide complete responses to the Committee’s written

questions.

       84.      After discussions with the Commerce Department, the Committee agreed to

reschedule the Secretary’s testimony for March 14, 2019.147

       85.      On March 5, 2019, the Commerce Department sent a letter seeking to postpone

the Secretary’s previously agreed-upon testimony before the Committee. The letter requested

that the Committee postpone the hearing until the end of April—by more than six weeks—so

that Secretary Ross could have additional time to prepare his testimony and to produce

documents.148



       145
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Jan. 8, 2019), https://perma.cc/9V2P-3JN4,
appended as Exhibit XX.
       146
          See Letter from Michael Platt, Jr., Assistant Secretary for Legislative and
Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings, Comm. on
Oversight and Reform (Jan. 29, 2019), https://perma.cc/3UA5-LE4D, appended as Exhibit YY.
       147
         Press Release, Commerce Secretary Wilbur Ross to Testify Before Oversight
Committee, Comm. on Oversight and Reform (Jan. 22, 2019), https://perma.cc/JMZ2-2KAW,
appended as Exhibit ZZ.
       148
          Letter from Michael Platt Jr., Assistant Secretary for Legislative and
Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings, Comm. on
Oversight and Reform, 3 (Mar. 5, 2019), https://perma.cc/7C38-A8CZ, appended as Exhibit
AAA.



                                               36
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 37 of 85



       86.     Chairman Cummings responded on March 6, stating that the Secretary had

already had nine weeks since the initial invitation, so the hearing would remain on March 14. In

an effort to accommodate the Commerce Department’s concerns, however, Chairman Cummings

agreed to the Secretary’s requests that the scope of the hearing be limited, and the Committee

prioritized one set of documents to be produced prior to the hearing: “All communications

between or among officials from the Department of Commerce, the Census Bureau, and any

other office or entity inside or outside of the government regarding the addition of a citizenship

question.” The Committee emphasized that these documents were “key to [its] understanding of

the communications around the addition of the citizenship question,” and that “the Committee

must receive [them] in unredacted form.” Chairman Cummings also warned Secretary Ross “the

existence of separate civil litigation is not a valid basis to withhold these documents from the

Committee.”149

       87.     The Commerce Department subsequently produced some additional documents in

response to the Committee’s prioritization request but did so with significant redactions. Among

the bases for the redactions cited were the attorney-client privilege, attorney work product

protections, and “the confidentiality of deliberative and pre-decisional communications among

Executive Branch officials.”150

       88.     On March 7, Secretary Ross confirmed he would appear to testify on March 14

“to answer the Committee on Oversight and Reform’s … questions on the preparations for the


       149
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Mar. 6, 2019), 3, https://perma.cc/Z9KZ-9Q78,
appended as Exhibit BBB.
       150
          Letter from Ross Branson, Deputy Assistant Secretary for Legislative and
Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings, Comm. on
Oversight and Reform (Mar. 19, 2019), 1, https://perma.cc/L4FJ-HC9Z, appended as Exhibit
CCC.



                                                37
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 38 of 85



2020 Census and the addition of the citizenship question.”151 He did not indicate that any

documents or information would be withheld.

       89.     At the March 14 hearing, despite having agreed in advance to answer the

Committee’s questions, Secretary Ross refused to provide key information or priority documents

requested by the Committee, stating: “I will certainly address the question to my staff and to my

counsel,” but that, “to the degree that this is involved in pending litigation, there may be

problems.” At that point, Chairman Cummings offered Secretary Ross an additional five days to

“consult with your lawyers” and “produce all of the priority documents this committee has

requested.” Chairman Cummings explained, however, that the Committee would not accept any

argument based on ongoing litigation and that if Secretary Ross did not comply, the Committee

would have no choice but to consider issuing a subpoena for documents.152

       90.     The next day, Committee staff followed up with the Commerce Department to

offer additional accommodations. In an email to Commerce Department staff, Committee staff

provided a further narrowed list of 11 priority documents within the Committee’s previously

identified set of priority documents and asked for their production, without redactions, by

March 19, 2019.153

       91.     The 11 documents were carefully selected to further the Committee’s legislative,

investigative, and oversight interests with the least possible burden on the Commerce


       151
         Letter from Secretary Wilbur L. Ross, Jr., Dep’t of Com., to Chairman Elijah E.
Cummings, Comm. on Oversight and Reform (Mar. 7, 2019), https://perma.cc/QC6L-K389,
appended as Exhibit DDD.
       152
           Hearing with Commerce Secretary Ross Before the H. Comm. on Oversight and
Reform, 116th Cong. 90 (Mar. 14, 2019), https://perma.cc/WL25-NTHU, excerpts appended as
Exhibit S.
       153
          Email from Staff, Comm. on Oversight and Reform, to Staff, Dep’t of Com.,
“Oversight Committee requests” (Mar. 15, 2019, 6:05 PM), appended as Exhibit EEE.



                                                 38
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 39 of 85



Department. They included (1) the Uthmeier Memorandum; (2) a set of eight email chains

predating the Gary Letter—the May 2 Emails, the August Emails, the September 1 Emails, and

the September 7 Emails—that reflected internal communications by high-level Commerce

Department officials regarding the decision to add a citizenship question; (3) an email chain in

which Commerce officials and White House officials discuss “notifying Congress on the DOJ

request” (“December Emails”); and (4) an email chain between high-level Commerce

Department officials regarding memoranda on the citizenship question, written in the weeks

before Secretary Ross’s public announcement of the citizenship question (“February 2018

Emails”).

       92.     On March 19, 2019, the Commerce Department replied that it did not have access

to the Uthmeier Memorandum, asserted that it had produced 10 of the 11 documents, and stated

that it had withheld an attachment to one of the August Emails on the basis of attorney-client

privilege.154 The letter did not acknowledge that the 10 documents were significantly redacted,

nor did it clarify how the Commerce Department could have no electronic or other copies of the

Uthmeier Memorandum, which Commerce Department officials had drafted in the first instance.

       93.     On March 26, 2019, the Commerce Department demanded that the Committee

identify “specific, particularized information” needs for each of the requested priority documents

and for transcribed interviews that had been requested separately.155 Although the Committee is


       154
           Letter from Ross Branson, Deputy Assistant Secretary for Legislative and
Intergovernmental Affairs, to Chairman Elijah E. Cummings, Comm. on Oversight and Reform
(Mar. 19, 2019), https://perma.cc/L4FJ-HC9Z, appended as Exhibit CCC.
       155
          Letter from Ross Branson, Deputy Assistant Secretary for Legislative and
Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings, Comm. on
Oversight and Reform (Mar. 26, 2019), https://perma.cc/7DZM-2ZWB, appended as Exhibit
FFF. In addition to its document requests, the Committee requested transcribed interviews with
Commerce Department officials who played critical roles in the addition of the citizenship
question: Earl Comstock, Peter Davidson, and James Uthmeier. See Email from Staff, Comm.


                                                39
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 40 of 85



under no obligation to meet such a demand, Chairman Cummings replied with a detailed

description of the Committee’s needs.156 The Commerce Department continued to refuse to

produce the unredacted priority documents, despite repeated follow-up by Committee staff.

       94.     On April 2, 2019, the Committee voted on a bipartisan basis to authorize the Ross

Subpoena to compel production of key documents, including the 11 previously identified key

documents and one set of documents from the original request of January 8, 2019. The latter set

of documents encompassed internal and external communications between January 20 and

December 12, 2017, regarding the addition of the citizenship question.157

       95.     Following the issuance of the Ross Subpoena, the Commerce Department did

produce additional documents but failed to produce an unredacted copy of any of the 11 key


on Oversight and Reform, to Staff, Dep’t of Com., “RE: Oversight Committee requests” (Mar.
20, 2019, 7:25 PM), appended as Exhibit GGG; Press Release, Committee Seeks Transcribed
Interviews in Interior and Census Investigations, Comm. on Oversight and Reform (May 7,
2019), https://perma.cc/CT44-WQ88, appended as Exhibit HHH. The Commerce Department
initially refused to make them available for interviews, but agreed to make them available on
June 4, 2019, after the Committee scheduled a vote to authorize subpoenas for their testimony.
See Report, Together with Minority and Supplemental Views, A resolution recommending that
the House of Representatives find William P. Barr, Attorney General of the United States, and
Wilbur L. Ross, Jr., Secretary of Commerce, in Contempt of Congress for Refusal to Comply with
Subpoenas Duly Issued by the Committee on Oversight and Reform, 116th Cong. (June 24,
2019), 23–24 (hereinafter “Contempt Report”), appended as Exhibit III. During the transcribed
interviews, the Commerce Department’s counsel instructed the witnesses not to answer hundreds
of the Committee’s substantive questions. See Memorandum from Majority Staff, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Interview of James
Uthmeier on Addition of Citizenship Question to Census, 1, 3–4 (June 25, 2019),
https://perma.cc/3YGA-E2CY, appended as Exhibit HH; Transcript, Interview with Peter
Davidson, Dep’t of Com. (June 18, 2019), https://perma.cc/8VLB-8JQL; Transcript, Interview
with Earl Comstock, Dep’t of Com. (June 21, 2019), https://perma.cc/K4ZJ-XZKC.
       156
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Mar. 29, 2019), https://perma.cc/T4HF-7AVA,
appended as Exhibit JJJ.
       157
           See Press Release, Committee Approves Subpoenas in Security Clearance and Census
Investigations, Comm. on Oversight and Reform (Apr. 2, 2019), https://perma.cc/V9J4-
R8UT?type=image, appended as Exhibit KKK. The Ross Subpoena is appended as Exhibit
LLL to this Complaint.



                                               40
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 41 of 85



documents. Many of the documents it did produce were heavily redacted, did not include

attachments, or were not responsive to the Ross Subpoena.

       96.     On May 8, 2019, Chairman Cummings again wrote to Secretary Ross, this time

requesting a personal meeting to discuss the Commerce Department’s actions:

               I am writing to request a meeting to discuss the Department’s
               refusal to produce documents pursuant to a subpoena authorized by
               the Committee on a bipartisan basis regarding your decision to add
               a citizenship question to the 2020 Census. I would like to meet
               with you in person, preferably in the next two weeks, to ensure that
               you are fully apprised of the actions of your staff and to determine
               whether there is any way to resolve this impasse before initiating
               potential enforcement action.158

       97.     Secretary Ross responded on May 20, 2019, declining to meet with Chairman

Cummings. Instead, he reiterated the Commerce Department’s already fulfilled demand for the

“particularized legislative need” for each of the documents and reasserted vague claims of

Executive Branch confidentiality interests (see supra ¶ 93).159

       98.     Committee staff spoke to Commerce Department staff on May 31, 2019, to seek a

resolution of these issues. Commerce Department staff did not commit to providing any of the

key unredacted documents. Committee staff warned that if the Commerce Department did not

cooperate with the investigation, the Committee would consider taking further action.

       99.     On June 3, 2019, the Committee notified Secretary Ross that it was scheduling a

vote to hold him in contempt of Congress for failing to comply with the Ross Subpoena. The



       158
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (May 8, 2019), https://perma.cc/VH2X-FJZQ,
appended as Exhibit MMM.
       159
            Letter from Wilbur L. Ross Jr., Secretary of Commerce, to the Honorable Elijah E.
Cummings, U.S. House of Representatives (May 20, 2019), https://perma.cc/U77L-AH4S,
appended as Exhibit NNN. While the Committee has described its need for these documents in
detail, it was not required to do so.



                                                41
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 42 of 85



Committee offered to postpone the vote if the 11 priority documents identified in Item 1 of the

Ross Subpoena were produced without redactions by June 6, 2019.160

       100.     The Commerce Department produced no additional documents by the

Committee’s June 6 deadline. In a letter to the Committee that evening, the Commerce

Department claimed that holding Secretary Ross in contempt was “premature” but refused to

provide unredacted copies of any of the key documents required by the Ross Subpoena and

offered no accommodation with respect to those documents.161 As described below, see infra ¶

120, the Commerce Department later notified the Committee, on the day of the Committee’s

contempt vote, that the President had asserted a blanket claim of Executive Privilege over the

remaining documents, including “an additional, significant number of documents responsive to

the Committee’s request” that the Commerce Department acknowledged it possessed and had

been “prepared to provide” to the Committee.162 The Commerce Department has made no

additional productions in response to the Ross Subpoena since the Committee’s June 12, 2019,

contempt vote. 163


       160
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (June 3, 2019), https://perma.cc/65J6-US8A,
appended as Exhibit OOO.
       161
           Letter from Charles Kolo Rathburn, Performing the Duties of the Assistant Secretary
for Legislative and Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings,
Comm. on Oversight and Reform (June 6, 2019), https://perma.cc/Y27K-WJHC, appended as
Exhibit PPP.
       162
           Letter from Charles Kolo Rathburn, Performing the Duties of the Assistant Secretary
for Legislative and Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings,
Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/9MB7-6TL9, appended as
Exhibit QQQ.
       163
           See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 8 (Nov. 12, 2019), https://perma.cc/88XZ-
YNAJ, appended as Exhibit G.



                                               42
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 43 of 85



                 2.      DOJ Has Refused to Produce Key Documents Required by the Barr
                         Subpoena

       101.      Like the Commerce Department, DOJ has refused to produce documents in

response to document requests, and ultimately a Subpoena, from the Committee.164

       102.      In connection with the Committee’s investigation, Chairman Cummings renewed

his earlier request for documents from DOJ on February 12, 2019.165 Among other categories of

documents, the Committee’s letter requested “[a]ll documents and communications within the

Department of Justice and with outside entities regarding the request to add a citizenship

question to the census, including but not limited to the White House, the Commerce Department,

the Republican National Committee, the Trump Campaign, or Members of Congress.”166 The

Committee understood that this request would encompass drafts of the Gary Letter.

       103.      In the weeks that followed, the Committee worked to accommodate DOJ and

thereby to facilitate the production. On March 1, the Committee identified a subset of “high-

priority” documents to be produced first, including an unredacted copy of the Uthmeier

Memorandum and the communications of several Commerce Department and DOJ officials

regarding the citizenship question.167

       104.      DOJ did not provide the Uthmeier Memorandum or unredacted copies of the other

priority documents. Instead, DOJ produced court filings and other documents relating to its

       164
          The Barr Subpoena demands documents that partially overlap with those demanded by
the Ross Subpoena, including the Uthmeier Memorandum and communications between DOJ
and the Commerce Department. Barr Subpoena, appended as Exhibit RRR.
       165
             See supra n. 9.
       166
           Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Matthew Whitaker, Acting Att’y Gen., Dep’t of Justice (Feb. 12, 2019), 2,
https://perma.cc/5MK3-DQKQ, appended as Exhibit SSS.
       167
           Email from Staff, Comm. on Oversight and Reform, to Staff, Dep’t of Justice, “RE:
Letter from Chairman Elijah E. Cummings, House Committee on Oversight and Reform” (Mar.
1, 2019 7:13 PM), appended as Exhibit TTT.



                                                43
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 44 of 85



ongoing litigation, including documents that were heavily redacted and already largely publicly

available.168

       105.      On March 20, 2019, Committee staff contacted DOJ staff and again requested the

production of the priority documents. Committee staff noted that if DOJ could not commit to

producing them, “the Committee will have no choice but to consider taking additional steps to

ensure compliance.”169 DOJ responded on March 22, 2019, stating only that it would “continue

to reevaluate” the Committee’s requests.170

       106.      On April 2, 2019, Chairman Cummings sent a letter to DOJ explaining that the

Supreme Court has made clear that ongoing litigation does not preclude Congress from

investigating an issue.171

       107.      Later that day, after the Committee took a bipartisan vote in support of the

Chairman compelling the production of these documents, the Chairman issued the Barr

Subpoena. The Barr Subpoena reiterated the Committee’s demand for the Uthmeier

Memorandum and its February 12, 2019 request for “[a]ll documents and communications …

within the Department of Justice and with outside entities regarding the request to add a




       168
             See Contempt Report, 23, appended as Exhibit III.
       169
          Email from Staff, Comm. on Oversight and Reform, to Staff, Dep’t of Justice, “RE:
Transcribed Interview Follow Up” (Mar. 20, 2019, 7:25 PM), appended as Exhibit UUU.
       170
          Email from Staff, Dep’t of Justice, to Staff, Comm. on Oversight and Reform, “RE:
Transcribed Interview Follow Up” (Mar. 22, 2019, 3:27 PM), appended as Exhibit VVV.
       171
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice (Apr. 2, 2019), https://perma.cc/PH7Q-
XNW9 (citing Hutcheson v. United States, 369 U.S. 599, 618 (1962)), appended as Exhibit
WWW.



                                                  44
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 45 of 85



citizenship question.” In a further accommodation, the Committee narrowed the latter request to

the time frame of January 20, 2017, to December 12, 2017.172

       108.     Since that time, DOJ has produced some documents, but many are heavily

redacted, do not include attachments, or are not responsive to the Barr Subpoena. Of particular

note, DOJ has refused to produce the Uthmeier Memorandum or drafts of the Gary Letter,

despite the clear importance of these documents to the Committee’s investigation and

understanding of how the Commerce Department and DOJ developed a false rationale to justify

the addition of the citizenship question.

       109.     In addition, DOJ has not produced privilege logs. Instead, the cover letters

accompanying DOJ’s productions all contain the same broad and general disclaimers, stating that

DOJ “may have made redactions relating to ongoing investigations, enforcement activities, and

certain law enforcement operations, methods or techniques,” and “may have made limited

redactions to preserve the deliberative, attorney-client, and/or attorney-work product

protections.”173

       110.     On June 3, 2019, the Committee notified Attorney General Barr that it was

scheduling a vote to hold him in contempt of Congress for failing to comply with the Barr

Subpoena. The Committee offered to postpone the vote if a subset of the documents identified in




       172
           Press Release, Committee Approves Subpoenas in Security Clearance and Census
Investigations, Comm. on Oversight and Reform (Apr. 2, 2019), https://perma.cc/V9J4-
R8UT?type=image, appended as Exhibit KKK. The Barr Subpoena is appended as Exhibit
RRR.
       173
           See, e.g., Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to
Chairman Elijah E. Cummings, Comm. on Oversight and Reform (Apr. 11, 2019),
https://perma.cc/R2ZF-FMHF, appended as Exhibit XXX.



                                                45
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 46 of 85



the Barr Subpoena—in particular, the Uthmeier Memorandum and all drafts of the Gary Letter—

was produced by June 6, 2019.174

       111.        On June 6, DOJ sent a letter to the Committee that called a contempt vote

“premature” but refused to produce the documents identified in the Barr Subpoena and did not

offer any accommodation with respect to those documents.175 DOJ’s letter asserted that drafts of

the Gary Letter were “appropriately withheld based on the deliberative process privilege,” and,

repeating the position DOJ had taken in civil litigation, that the Uthmeier Memorandum was

“appropriately withheld on attorney-client privilege grounds.”176 The letter also noted that DOJ

had “identified tens of thousands more responsive pages that it [was] in the process of

producing” and promised to “continue to produce documents to the Committee as

appropriate.”177 DOJ has since made no further productions despite its admission that it has

identified additional responsive documents.

                   3.     The Attorney General Ordered a Subordinate to Defy the
                          Committee’s Deposition Subpoena

       112.         On May 18, 2018, then-Acting Assistant Attorney General John Gore testified at

a Committee hearing. Citing “pending litigation, the potential effect of public statements on

ongoing court cases and the Department’s litigation constraints,” Mr. Gore refused to disclose




       174
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Attorney General William P. Barr, Dep’t of Justice, 6 (June 3, 2019), https://perma.cc/3PSZ-
C4ZR, appended as Exhibit YYY.
       175
           Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform, 2 (June 6, 2019),
https://perma.cc/Q5HG-2R5A, appended as Exhibit J.
       176
             Id.
       177
             Id.



                                                   46
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 47 of 85



any information beyond what was already included in the Gary Letter or “other publicly

available information.”178

       113.     During a transcribed interview with Committee staff on March 7, 2019, DOJ

counsel directed Mr. Gore not to answer any questions about the content of conversations or

documents relating to the citizenship question. DOJ counsel cited “ongoing litigation” and

“other executive branch confidentiality interests” as the basis for instructing Mr. Gore not to

answer the Committee’s questions. In total, Mr. Gore refused to answer more than 150 questions

asked by Committee staff.179

       114.     On April 2, 2019, following a bipartisan vote of the Committee, the Chairman

issued a subpoena compelling Mr. Gore to testify.180 In response, DOJ wrote to the Committee

that Attorney General Barr had personally directed Mr. Gore not to comply with the subpoena

and not to appear for the deposition because of the Committee’s longstanding deposition rule

prohibiting agency counsel from attending—a rule that was adopted unanimously by the

Committee in January 2019 and which has been in place for more than a decade under both

Republican and Democratic Chairmen. During that period, no Executive Branch official or

       178
            Hearing Before H. Comm. on Oversight and Gov’t Reform: Progress Report on the
2020 Census, 115th Cong., 2–3 (May 18, 2018), webcast available at
https://tinyurl.com/t6aw6r8, excerpt appended as Exhibit ZZZ. Mr. Gore further explained:
“Pending litigation is a limitation in these circumstances. Other limitations include the need for
the Department of Justice to facilitate open and robust discussion before decisions are made. For
that reason, the department does not talk about deliberations or privileged conversations that
might happen in an attorney-client context.” Id. at 5.
       179
           Transcript, Interview with John M. Gore, Comm. on Oversight and Reform, 8 (Mar. 7,
2019), https://perma.cc/BXT5-KF8C; see also Memorandum from Majority Staff, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Supplemental Memo
on Transcribed Interview with John Gore Regarding Addition of Citizenship Question to Census
(Mar. 14, 2019), https://perma.cc/KJP5-9538, appended as Exhibit AAAA.
       180
           Press Release, Committee Approves Subpoenas in Security Clearance and Census
Investigations, Comm. on Oversight and Reform (Apr. 2, 2019), https://perma.cc/V9J4-
R8UT?type=image, appended as Exhibit KKK.



                                                47
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 48 of 85



private sector individual has ever refused to attend a deposition on these grounds,181 and some of

the most senior aides to previous Presidents have attended depositions without agency

counsel.182 DOJ nevertheless claimed that the bipartisan rule “unconstitutionally encroaches on

fundamental Executive Branch interests.” DOJ concluded: “As a result, the Attorney General

has determined that Mr. Gore will not appear at the April 11 deposition unless a Department

representative may accompany him.”183

       115.      Despite extensive efforts by the Committee in the ensuing months to negotiate

with DOJ and accommodate its purported interests,184 Attorney General Barr refused to permit

Mr. Gore to testify and continued to instruct him to defy a congressional subpoena.185

       116.      This was but one instance among many in which DOJ or the Commerce

Department impeded interviews with Committee staff. Over the course of this investigation, the

Departments’ lawyers have directed witnesses not to answer hundreds of questions. DOJ and

       181
             Contempt Report, 25–26, appended as Exhibit III.
       182
           Memorandum, Committee Depositions in the House of Representatives:
Longstanding Republican and Democratic Practice of Excluding Agency Counsel, Comm. on
Oversight and Reform, 1 (Nov. 5, 2019), https://perma.cc/G68P-GK4H, appended as Exhibit
BBBB; see also id. at 5 (explaining that the rule is designed to ensure that Committees “are able
to depose witnesses in furtherance of [an] investigation without having in the room
representatives of the agency or office under investigation”).
       183
           Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform, 3 (Apr. 9, 2019),
https://perma.cc/3AKZ-2EAY, appended as Exhibit I.
       184
           See, e.g., Letter from Chairman Elijah E. Cummings, Comm. on Oversight and
Reform, to Attorney General William P. Barr, Dep’t of Justice (Apr. 10, 2019) (offering to
accommodate DOJ’s interests by making a separate room available for DOJ counsel during the
deposition and permitting Mr. Gore or his counsel to request breaks to consult with DOJ
counsel), https://perma.cc/V9KA-8XTT, appended as Exhibit CCCC.
       185
            Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (Apr. 24, 2019), https://perma.cc/RWF3-
MPZR, appended as Exhibit DDDD; Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t
of Justice, to Chairman Elijah E. Cummings, Comm. on Oversight and Reform (June 6, 2019),
https://perma.cc/Q5HG-2R5A, appended as Exhibit J.



                                                48
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 49 of 85



Commerce Department witnesses have repeatedly refused to provide basic, non-privileged

information, including non-substantive information about which government officials were

involved in developing or discussing policies.186 In addition, the White House directed a non-

government witness to withhold basic information about his interactions with government

officials regarding the citizenship question.187

       D.       The House Held Defendants in Contempt and Authorized This Suit

       117.     On June 11, 2019, the evening before the scheduled date of the Committee’s

business meeting to consider the resolution holding Defendants Barr and Ross in contempt, and

while negotiations were ongoing, the Committee received a letter from Assistant Attorney

General Stephen E. Boyd stating: “In the face of [the Committee’s] threatened contempt vote,

the Attorney General is now compelled to request that the President invoke executive privilege

with respect to the materials subject to the subpoena to the Attorney General and the subpoena to

the Secretary of the Department of Commerce.” The letter requested that the Committee “hold

the subpoenas in abeyance and delay any vote on whether to recommend a citation of

contempt … pending the President’s determination of this question,” but it did not provide a


       186
           See generally, e.g., Transcript, Interview with John M. Gore, Comm. on Oversight and
Reform, (Mar. 7, 2019), https://perma.cc/BXT5-KF8C; Transcript, Interview of Gene Hamilton,
Comm. on Oversight and Reform (May 30, 2019), https://perma.cc/WB2Y-9EMU; Transcript,
Interview of James Uthmeier, Comm. on Oversight and Reform (June 11, 2019),
https://perma.cc/88AW-AB9W; Memorandum from Majority Staff, Comm. on Oversight and
Reform, to Members, Comm. on Oversight and Reform, Re: Interview of James Uthmeier on
Addition of Citizenship Question to Census, 1, 3–4 (June 25, 2019), https://perma.cc/3YGA-
E2CY, appended as Exhibit HH (summarizing Commerce Department counsel’s directions to
Mr. Uthmeier during his interview).
       187
           Transcript, Tel. Interview with Kris Kobach, Comm. on Oversight and Reform, 17–18
(June 3, 2019), https://perma.cc/3CNN-4FQA; see also Memorandum from Majority Staff,
Comm. on Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: White
House Interference with Oversight Committee Interview of Kris Kobach, 4–5 (June 7, 2019),
https://perma.cc/GE57-U5Y7, appended as Exhibit P (summarizing White House’s instructions
to Kris Kobach regarding cooperation with the Committee).



                                                   49
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 50 of 85



timeline for such determinations or suggest that the process could be expedited in light of the

Committee’s needs. Mr. Boyd threatened that, should the Committee “proceed in spite of this

request … the Department will be obliged to advise that the President assert executive privilege

with respect to certain of the subpoenaed documents, and to make a protective assertion of

executive privilege over the remainder of the documents,” and would “be forced to reevaluate its

current production efforts in ongoing matters.” The letter did not offer to accommodate the

Committee’s requests for priority documents. Instead, it reiterated that a “subset of the

[subpoenaed] documents is protected from disclosure” by various privileges.188

       118.     At the time of this letter, Defendants were aware that the President, who had

previously vowed that his Administration would “fight all the subpoenas,”189 was unlikely to

accommodate Congressional interests.

       119.     Nevertheless, Chairman Cummings continued to seek accommodation. On the

same day he received the Boyd letter, Chairman Cummings wrote to Attorney General Barr to

point out that, “without making any recognizable counter-offer with respect to the documents

under subpoena,” the letter had “indicat[ed] that [DOJ] may stop producing responsive

documents over which even the Department concedes no privilege exists—and that the

Department may also withhold documents in other investigations.” The Chairman also

emphasized that the Committee had given DOJ months to respond to the Barr Subpoena and,

eight days before, had promised to postpone the vote if DOJ and the Commerce Department

began producing a small subset of high-priority documents. The Chairman explained that the


       188
           Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 11, 2019), https://perma.cc/D439-
FJZ9, appended as Exhibit EEEE.
       189
         Kevin Breuninger and Christina Wilkie, “Trump: ‘We’re fighting all the subpoenas’
from House Democrats,” CNBC (Apr. 24, 2019), https://perma.cc/43AY-AD3X.



                                                50
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 51 of 85



Committee could not accept continued delay due to the Committee’s “responsibility under the

Constitution to conduct rigorous oversight of the Census.” But the Chairman offered to delay the

contempt vote for Attorney General Barr if he produced, on the following day, the Uthmeier

Memorandum and drafts of the Gary Letter, and further offered to delay the contempt vote for

Secretary Ross if he produced, on the following day, unredacted copies of the 11 priority

documents.190

       120.        On June 12, 2019, the day of the Committee’s meeting, the Committee received

follow-up letters from the Commerce Department and DOJ, both stating “that the President has

asserted executive privilege” over the subpoenaed documents.191 The letters both added that

until the Committee sought a contempt resolution, the Departments were “prepared to provide”

an additional, “significant” number of documents responsive to the Committee’s requests.192

DOJ’s letter attached a memorandum from Attorney General Barr to President Trump; this

memorandum included a new conclusion that all of the 11 priority documents, the Uthmeier

Memorandum, and drafts of the Gary Letter were subject to the deliberative process privilege. 193




       190
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Attorney General William P. Barr, Dep’t of Justice (June 11, 2019), https://perma.cc/EE4S-
96EM, appended as Exhibit FFFF.
       191
           Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/K73K-
H82P, appended as Exhibit K; Letter from Charles Kolo Rathburn, Performing the Duties of the
Assistant Secretary for Legislative and Intergovernmental Affairs, Dep’t of Com., to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/9MB7-
6TL9, appended as Exhibit QQQ.
       192
             Id.
       193
         Letter from Attorney General William P. Barr, Dep’t of Justice, to President Donald
Trump (June 11, 2019), https://perma.cc/VF3J-S67M (enclosure), appended as Exhibit GGGG.



                                                 51
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 52 of 85



       121.      The Committee voted on June 12, 2019, on a bipartisan basis to recommend that

the House hold Defendants Ross and Barr in contempt of Congress.194

       122.      The Supreme Court announced its decision voiding the addition of the citizenship

question on June 27, 2019.195 But even after the Supreme Court ruled—and despite their

repeated insistence that their refusal to produce documents had been based on the unresolved

litigation—Secretary Ross and Attorney General Barr refused to produce the key documents

subpoenaed by the Committee.

       123.      After first implying that he would defy the Supreme Court’s order, President

Trump acquiesced on July 11, 2019, announcing that the Administration would comply with the

Supreme Court’s order and end attempts to add the citizenship question to the 2020 Census.196

       124.      President Trump nevertheless issued an Executive Order directing the Census

Bureau to collect citizenship data through other means. The Executive Order explained that

President Trump’s purpose in collecting the information is to allow “States to design State and

local legislative districts based on the population of voter-eligible citizens.”197 When

announcing the Executive Order, the President again explained that “[s]ome states may want to




       194
           See Comm. on Oversight and Reform, Resolution recommending that the House of
Representatives find William P. Barr, Attorney General of the United States, and Wilbur L. Ross,
Jr., Secretary of Commerce, in Contempt of Congress for Their Refusal to Comply with
Subpoenas Duly Issued by the Committee on Oversight and Reform, 116th Cong. (June 12,
2019), https://perma.cc/3J3J-SCUL, appended as Exhibit HHHH; 165 Cong. Rec. 98 (daily ed.
June 12, 2019), https://perma.cc/7Z6R-JS8M.
       195
             Dep’t of Com. v. New York, 139 S. Ct. 2551; see supra Section II(B).
       196
          Katie Rogers et al., “Trump Says He will Seek Citizenship Information From Existing
Federal Records, Not the Census,” N.Y. Times (July 11, 2019), https://perma.cc/S4ER-32VV.
       197
          Executive Order on Collecting Information about Citizenship Status in Connection
with the Decennial Census, The White House (July 11, 2019), https://perma.cc/D24K-JKDD,
appended as Exhibit IIII.



                                                 52
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 53 of 85



draw state and local legislative districts based upon the voter-eligible population”198—further

undermining Secretary Ross’s March 2019 testimony to Congress in which he insisted that he

had decided to add the question “solely” in response to DOJ’s request for assistance with VRA

enforcement.199

       125.      Two weeks after the Supreme Court decision, on July 11, 2019, Chairman

Cummings issued a statement: “I urge Attorney General Barr and Secretary Ross to change

course and produce the documents we have subpoenaed on a bipartisan basis, so the House is not

forced to hold them in contempt of Congress.”200 Neither Attorney General Barr nor Secretary

Ross took steps to comply with the Subpoenas.

       126.      On July 15, 2019, Committee staff reached out to DOJ and the Commerce

Department, hoping to resolve the dispute without a contempt vote of the full House.201

However, after DOJ and the Commerce Department refused to produce further documents or

even offer to produce further documents, the full House voted to hold Defendants Ross and Barr

in contempt on July 17, 2019.202




       198
           Remarks by President Trump Before Marine One Departure (July 5, 2019),
https://perma.cc/QK6V-833H, appended as Exhibit WW.
       199
          Hearing with Commerce Secretary Ross Before the H. Comm. on Ways and Means,
115th Cong. 51 (Mar. 22, 2018), https://perma.cc/Y3H3-F8MA, excerpt appended as Exhibit B;
see Hearing Before the H. Appropriations Subcomm. on Com., Justice, Science, & Related
Agencies: FY19 Budget – Department of Commerce, 115th Cong. 14–15 (Mar. 20, 2018),
webcast available at https://tinyurl.com/rnzty5f; excerpt appended as Exhibit C.
       200
          Press Release, House Schedules Floor Vote to Hold AG and Commerce Secretary in
Contempt, Comm. on Oversight and Reform (July 11, 2019), https://perma.cc/EF6C-U6UR,
appended as Exhibit JJJJ.
       201
          See Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Attorney General William P. Barr, Dep’t of Justice and Secretary Wilbur L. Ross, Jr., Dep’t of
Com. (July 23, 2019), https://perma.cc/B7SW-57RY, appended as Exhibit KKKK.
       202
             See 165 Cong. Rec. H5977 (daily ed. July 17, 2019), https://perma.cc/2R9V-NRBA.



                                                53
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 54 of 85



       127.     On the same day, Secretary Ross and Attorney General Barr wrote directly to

Speaker of the House Nancy Pelosi to express their opposition to the contempt resolution. Their

letter stated that DOJ, like the Commerce Department, had “intended to provide a significant

number of additional documents identified as responsive to the Committee’s subpoena” before

the Committee decided to pursue a contempt resolution.203 However, the letter did not offer to

produce any of the priority documents or make any other specific offer of accommodation.

       128.     Pursuant to her obligations under 2 U.S.C. § 194, Speaker Pelosi referred the

contempt resolution to the U.S. Attorney for the District of Columbia for prosecution for

contempt of Congress.

       129.     Only one day after receiving the referral, the Department of Justice cited the

President’s nebulous assertion of Executive Privilege in declining to prosecute either Secretary

Ross or Attorney General Barr for contempt of Congress. On July 24, 2019, Deputy Attorney

General Jeffrey Rosen cited “[t]he Department of Justice’s long-standing position … that we will

not prosecute an official for contempt of Congress for declining to provide information subject to

a presidential assertion of executive privilege,” announcing that “the Department will not bring

the congressional contempt citations before a grand jury or take any other action to prosecute the

Attorney General or the Secretary.”204

       130.     Defendants’ continued defiance of their legal obligations has resulted in an

impasse. They have indicated through their blanket, indiscriminate assertion of Executive

Privilege that they will make no further productions, regardless of whether any particular
       203
           Letter from Attorney General William P. Barr, Dep’t of Justice, and Secretary Wilbur
L. Ross, Jr., Dep’t of Com., to Speaker Nancy Pelosi, House of Representatives (July 17, 2019),
https://perma.cc/V359-6XXV, appended as Exhibit L.
       204
         Letter from Deputy Attorney General Jeffrey A. Rosen, Dep’t of Justice, to Speaker
Nancy Pelosi, House of Representatives (July 24, 2019), https://perma.cc/G3YA-NFR9,
appended as Exhibit LLLL.



                                                 54
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 55 of 85



document is even plausibly subject to privilege. Since that “protective” privilege assertion,

Defendants have produced no additional documents in response to the Subpoenas, nor have they

conveyed anything further with respect to privilege determinations over the remaining

responsive documents. As a result of this impasse, the Committee has no choice but to seek

judicial enforcement of the Subpoenas.

       E.       The Committee Has Continued Its Investigation Following the Contempt
                Vote and Uncovered Corroborating Information, Reinforcing the
                Committee’s Concerns

       131.     The Commerce Department and DOJ have continued to obstruct the Committee’s

factfinding by refusing to honor the Subpoenas and by directing a witness not to appear.

Nevertheless, the Committee has pressed forward in its investigation and has uncovered new

information—including a number of documents relating to Mr. Neuman and Mr. Hofeller—that

heightens concerns about the integrity of the Census process under Secretary Ross.

       132.     The Committee sent a document request to the Executive Director of the Trump

Transition Team on June 18, 2019, seeking all Transition Team documents and communications

relating to the citizenship question, including those involving Mr. Hofeller, Mr. Kobach, Mr.

Hamilton, Mr. Neuman, and others.205

       133.     The Transition Team identified responsive documents prior to the July 2, 2019

deadline but did not produce any to the Committee. On July 8, the Transition Team informed

Committee staff that the documents had been sent to the White House Counsel’s Office for

review. More than a month later, the Transition Team indicated that White House review for




       205
           Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to Ken
Nahigian, Trustee and Executive Director, Trump for America, Inc. (June 18, 2019),
https://perma.cc/ZZS8-CYMZ, appended as Exhibit MMMM.



                                                55
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 56 of 85



“potential Executive Branch equities or confidentiality interests” was ongoing206—even though

the Committee’s request is limited to a period from before President Trump took office. Since

that time, none of the requested transition documents have been produced.

       134.     The Committee also sent a letter on June 18, 2019, to Mr. Neuman, requesting his

communications about the citizenship question with Mr. Hofeller and others.207 On July 2, 2019,

Mr. Neuman produced previously undisclosed documents to the Committee. These new

documents included direct communications about the citizenship question between Mr. Neuman,

Mr. Hofeller, and Mr. Hofeller’s business partner, the Republican National Committee’s

gerrymandering attorney Dale Oldham, as described in paragraphs 57 to 59.208

       135.     The Committee requested documents going back to January 2014 from Ms. Jones

at the Census Bureau, after news reports indicated that she had direct communications with Mr.

Hofeller as early as 2015.209

       136.     In response to that separate request, Ms. Jones and the Commerce Department

produced to the Committee a limited set of redacted emails from Ms. Jones’s official and


       206
          Email from Counsel for Statecraft PLLC, to Staff, Comm. on Oversight and Reform
(Aug. 14, 2019, 12:00 PM), appended as Exhibit NNNN.
       207
        Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Mark Neuman (June 18, 2019), https://perma.cc/4ADM-CRW6, appended as Exhibit OOOO.
       208
           Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on Oversight
and Reform, to Members, Comm. on Oversight and Reform, Re: Update on Investigation of
Census Citizenship Question Since House Held Attorney General Barr and Commerce Secretary
Ross in Contempt of Congress, 10–12 (Nov. 12, 2019), https://perma.cc/88XZ-YNAJ, appended
as Exhibit G; see also Jonathan Oosting, “Supreme Court rejects GOP delay bid in
gerrymandering lawsuit,” The Detroit News (Feb. 4, 2019), https://perma.cc/5QAS-A27F
(describing Dale Oldham coauthoring a memorandum on redistricting with Mr. Hofeller to help
the Republican party “make sure the Democrats cannot take [Republican 2010 election victories]
away from us in 2011 and 2012”).
       209
           Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Christa Jones, Chief of Staff, Off. of the Director, Census Bureau (June 18, 2019),
https://perma.cc/CH6W-3X9E, appended as Exhibit PPPP.



                                               56
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 57 of 85



personal accounts, but these productions were incomplete and omitted any documents from

earlier than 2018, even though Ms. Jones had worked at the Census Bureau for many years and

her communications in 2015 with Mr. Hofeller had been the subject of public reporting.210

        137.     In a transcribed interview with Committee staff on July 31, 2019, Ms. Jones

explained that Mr. Hofeller and his partner, Mr. Oldham, had for years expressed interest in a

citizenship question to assist with “the Republican redistricting effort.”211

        138.     On July 24, 2019, the Committee’s Subcommittee on Civil Rights and Civil

Liberties held a hearing regarding preparations for the Census. In this hearing, which included

testimony from the director of the Census Bureau, the subcommittee inquired about the Bureau’s

ongoing efforts to gather citizenship data, its efforts to remediate damage to the accuracy of the

count of immigrant populations caused by the effort to add a citizenship question, its efforts to

communicate with the public regarding the confidentiality and permissible uses of census data,

and its failure to apply its full budget to remediate chronic undercounting among communities of

color.212

        139.     On September 20, 2019, the Committee sent another letter to Mr. Gore asking

whether, in light of changed circumstances and the Supreme Court’s decision, he was now

willing to comply with the subpoena for his testimony. The letter noted the importance of his

        210
           See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 12 (Nov. 12, 2019), https://perma.cc/88XZ-
YNAJ, appended as Exhibit G.
        211
           Transcribed Interview of Christa Jones, Comm. on Oversight and Reform, 18 (July 31,
2019), https://perma.cc/8UMP-82FA; see also supra n. 58.
        212
            Hearing Before the Comm. on Oversight and Reform, Subcomm. on Civil Rights and
Civil Liberties: Beyond the Citizenship Question: Repairing the Damage and Preparing to
Count “We the People” in 2020, 116th Cong., 3–7 (July 24, 2019), webcast available at
https://tinyurl.com/vzwm6oh, excerpt appended as Exhibit QQQQ.



                                                 57
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 58 of 85



testimony and explained that the Committee’s investigation is “urgent in light of the ongoing

preparations for the 2020 Census.”213

       140.     On September 27, 2019, Mr. Gore’s attorney responded that Mr. Gore “remains

unable to be deposed.” The letter explained that the “Justice Department has confirmed to Mr.

Gore that Attorney General Barr maintains his prior instruction,” prohibiting Mr. Gore from

complying with the Committee’s subpoena.214

       141.     The Commerce Department, meanwhile, has continued to take action to obtain

citizenship data. On September 6, 2019, the Census Bureau stated that an interagency working

group had already been formed and that it would announce a plan for the release of additional

administrative citizenship data on March 31, 2020—the day before Census Day.215

       F.       Defendants’ Defiance of the Subpoenas Is Causing Immediate and
                Irreparable Injury to the Committee

       142.     Since the House voted to hold Secretary Ross and Attorney General Barr in

contempt, the Commerce Department and DOJ have stopped all productions in response to the

Subpoenas. They and President Trump have refused to narrow their baseless, blanket

“protective” assertion of Executive Privilege, raising questions about the veracity of DOJ’s




       213
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to John
Gore (Sept. 20, 2019), https://perma.cc/XA8C-QX37, appended as Exhibit RRRR.
       214
         Letter from John D. Adams to Chairman Elijah E. Cummings, Comm. on Oversight
and Reform (Sept. 27, 2019), https://perma.cc/X4RX-SLX4, appended as Exhibit SSSS.
       215
         John M. Abowd, Chief Scientist and Associate Director for Research and
Methodology, Census Bureau, Census Bureau Citizenship Data Research and Product
Development (Sept. 6, 2019), https://perma.cc/6ALQ-PXRE?type=image.



                                               58
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 59 of 85



position that the assertion was necessary to provide the President time to “make a final decision

whether to assert privilege following a full review of these materials.”216

       143.     By refusing to provide the Committee with the critical information it has

requested, Defendants are preventing the Committee from fulfilling its most essential Article I

functions. Defendants’ conduct interferes with the House’s institutional prerogative to compel

compliance with Congressional subpoenas. Courts have recognized that the House’s power to

obtain the production of papers and testimony from witnesses through compulsory process is

integral to its constitutional mandate to legislate and to oversee the Executive. Permitting

Defendants to impede the Committee’s subpoena power would imperil the separation of powers

essential to the Constitution’s structure of lawful governance.

       144.     As explained below, the Committee has been, and will continue to be, injured by

Defendants’ refusal to comply with the Subpoenas.

                1.     The Committee’s Investigation Is Critical to Its Constitutional
                       Oversight and Legislative Responsibilities

       145.     The Committee has pursued this investigation and demanded production of

documents in furtherance of two of its most foundational responsibilities under Article I.

       146.     First, as the principal oversight body of the House of Representatives, the

Committee is charged with overseeing the operations of the Executive Branch. Where, as two

federal courts have concluded here, the evidence reveals bad faith and outright dishonesty by

Executive Branch officials on a matter as critical as the administration of the census, the

Committee has a responsibility to “probe[] into departments of the Federal Government to



       216
           Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/K73K-
H82P, appended as Exhibit K.



                                                 59
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 60 of 85



expose corruption”217 and to understand whether the malfeasance has infected other aspects of

census administration such that remedial measures are warranted.

       147.      The Committee’s oversight interest is particularly compelling in this case because

the Executive Branch, on multiple occasions, has provided false information to Congress.

Indeed, even the Executive Branch has long recognized that Congress has “legitimate oversight

interests” in such circumstances, and executive agencies have therefore produced documents

without assertion of privilege when those documents would shed light on how Congress was

misled.218 Secretary Ross provided false testimony under oath to multiple committees of

Congress, mispresented to the American people the reasons for his attempt to add the citizenship

questions, and then attempted to continue that false narrative when his actions were challenged

in federal court. The Committee has an undeniable interest in understanding the origins and

extent of that dishonesty in order to redress the harm it has caused.

       148.      From the outset of this investigation, the Committee has emphasized its oversight

interest not only in understanding the circumstances that led Secretary Ross to make false

statements to Congress,219 but also in determining how DOJ and the Commerce Department



       217
             Watkins v. United States, 354 U.S. 178, 187 (1957).
       218
           Memorandum from Attorney General Eric H. Holder, Jr., Dep’t of Justice, to
President Barack Obama, Assertion of Executive Privilege Over Documents Generated in
Response to Congressional Investigation Into Operation Fast and Furious, 1, 6 (June 19, 2012),
https://perma.cc/NP39-LDXZ (indicating that DOJ had shared more than 1,300 pages of internal
deliberative material with a Congressional committee “in acknowledgment that [a previous letter
from DOJ] contained inaccurate information”), appended as Exhibit TTTT.
       219
          See, e.g., Letter from Chairman Elijah E. Cummings, Comm. on Oversight and
Reform, to Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Jan. 8, 2019), https://perma.cc/9V2P-
3JN4, appended as Exhibit XX (“The Committee also has serious concerns about new
evidence … [that] appears to contradict your previous testimony to Congress”); Letter from
Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to Acting Attorney General
Matthew Whitaker, Dep’t of Justice (Feb. 12, 2019), https://perma.cc/5MK3-DQKQ, appended
as Exhibit SSS (“[N]ew information has come to light that casts grave doubts on the veracity of


                                                 60
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 61 of 85



developed the pretextual rationale for the citizenship question,220 how and why Secretary Ross

dismissed the Census Bureau’s concerns about the citizenship question,221 and whether the

Commerce Department is attempting to manipulate the census process to advance improper

goals.222 As Chairman Cummings explained in response to a letter from the Commerce

Department:

                Our need for these documents and interviews is clear. The
                Committee is seeking to understand the real reason that you added
                a citizenship question to the 2020 Census …. The requested
                documents and interviews may provide contemporaneous evidence
                of the real reason that you added the citizenship question and the
                process you followed.223

       149.     There is clear and substantial evidence of procedural defects relating to the

Census and serious maladministration by senior government officials. The Committee is being


Secretary Ross’s testimony and assertions in the December 2017 letter from DOJ to the Census
Bureau.”).
       220
           See, e.g., Letter from Chairman Elijah E. Cummings, Comm. on Oversight and
Reform, to Acting Attorney General Matthew Whitaker, Dep’t of Justice (Feb. 12, 2019)
https://perma.cc/5MK3-DQKQ, appended as Exhibit SSS (requesting documents to “help
understand the substance of DOJ’s justification” for requesting the citizenship question and “the
process by which its request was made”); Letter from Chairman Elijah E. Cummings, Comm. on
Oversight and Reform, to Secretary Wilbur L. Ross, Jr., Dep’t of Commerce (Mar. 29, 2019),
https://perma.cc/T4HF-7AVA, appended as Exhibit JJJ (explaining the Committee’s interest in
discussions “leading to the issuance of the pretextual decision memorandum in March 2018”).
       221
           See Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Jan. 8, 2019), https://perma.cc/9V2P-3JN4,
appended as Exhibit XX (requesting evidence regarding “[Secretary Ross’s] decision to add a
citizenship question … despite warnings from the Census Bureau that it could seriously harm the
accuracy of the count”).
       222
           See Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Com. (Mar. 29, 2019), https://perma.cc/T4HF-7AVA,
appended as Exhibit JJJ (requesting documents to identify “contemporaneous evidence of the
real reason that [Secretary Ross] added the citizenship question and the process [Secretary Ross]
followed” to do so).
       223
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Commerce (Mar. 29, 2019), https://perma.cc/T4HF-
7AVA, appended as Exhibit JJJ.



                                                 61
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 62 of 85



blocked from determining the scope and nature of those issues and has been unable to confirm

whether such defects have been remediated or are in need of remediation. The Committee’s

concerns are compounded by the fact that many of the same officials who attempted to add the

illegal citizenship question are still in place today and may be involved with executing various

components of the 2020 Census.224

       150.      Second and related, the Committee’s investigation is furthering a critical

legislative function. Congress has plenary power to prescribe the administration of the census

“in such Manner as [Congress] shall by Law direct.”225 The Committee, in turn, has

responsibility within the House of Representatives both for “population and demography

generally, including the Census,” and the “[o]verall economy, efficiency, and management of

government operations and activities.”226

       151.      The Committee has previously described “a wide range of legislative reforms”

that may be appropriate, depending on the content of the subpoenaed materials and the

Committee’s ultimate findings.227 The troubling conduct unearthed thus far—Secretary Ross’s

insistence on adding a citizenship question, his maladministration of the Census Bureau, and his

willingness to fabricate reasons for his actions—has caused the Committee to consider whether


       224
           See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 3, 7 (Nov. 12, 2019),
https://perma.cc/88XZ-YNAJ, appended as Exhibit G.
       225
             U.S. Const. Art. I § 2, cl. 3.
       226
             U.S. Const. Art. I § 2, cl. 3; House Rule X, cl. 1(n)(6), (n)(8).
       227
           See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 14–15 (Nov. 12, 2019),
https://perma.cc/88XZ-YNAJ, appended as Exhibit G.



                                                   62
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 63 of 85



Title 13 of the U.S. Code, which delineates the scope of the Secretary’s authority over the

census, may require amendment.228 The Secretary’s interactions with the Census Bureau and

other entities may require legislative measures to curb political influence on the census or may

require new, judicially enforceable reporting obligations to increase visibility into how the

census is being administered.229 Further evidence of improper influences, objectives, or

considerations in how the Commerce Department is conducting the 2020 Census may prompt

consideration of emergency legislation to safeguard the accuracy of the count and the integrity of

the process.230

       152.       As Chairman Cummings explained in connection with the contempt vote, the

Committee is responsible for ensuring that “[t]he Census [is] run by nonpartisan experts based on

their professional experience—not manipulated by political appointees as part of a political




       228
           See id. at 14 (“[I]f the [subpoenaed] evidence demonstrates severe malfeasance and
deception, Congress could revisit the Census Act’s broad delegation of authority to the Secretary
of Commerce.”).
       229
            See id. at 14 (“[D]epending on what the [subpoenaed] documents reveal concerning
the process for soliciting and evaluating input with respect to the citizenship question, Congress
could enhance current requirements for reporting …. or make disclosure requirements judicially
enforceable. … Depending on what the documents reveal concerning the source and extent of
political influences on the development of the citizenship question, Congress could prohibit the
Commerce Department from taking steps based solely on outside entities’ requests, prohibit the
Census Bureau from collecting or releasing data from the Department of Homeland Security,
increase penalties for unlawful use of Census data, or prohibit the collection or release of
citizenship data for legislative apportionment purposes.”)
       230
           See, e.g., id. at 14–15 (“Depending on what the documents reveal regarding the
Commerce Department’s efforts to further the accuracy of the enumeration, Congress could
consider legislation to ensure the Census Bureau hires the workers needed for an accurate count,
including requiring certain language thresholds. Congress could also mandate the hiring of
additional personnel, require more interagency resource-sharing, or require consultation with
career Census Bureau officials at various stages of proposed procedural changes.”).



                                                63
             Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 64 of 85



influence and interference operation.”231 Throughout its investigation, the Committee has

repeatedly explained that the documents it seeks may inform a range of legislative responses

intended to further that goal. For example, the Committee wrote to Attorney General Barr in

June 2019 that “[t]he Committee’s investigation may lead to legislation, including but not limited

to … requiring disclosure of census questions proposed by third parties … [or] mandating

additional non-response follow-up to prevent an undercount ….”232 In July, the Committee

reiterated to both Defendants that “[the subpoenaed] documents are critical to the Committee’s

ongoing investigation into how and why the Trump Administration sought to add a citizenship

question to the 2020 Census based on a pretext,” and that “the Committee’s investigation may

lead Congress to pursue legislation pursuant to its broad Constitutional authority to carry out the

Census ‘in such manner as they shall by law direct.’”233 In a November 2019 memorandum, the




       231
          Press Release, Committee Votes on Bipartisan Basis to Hold Barr and Ross in
Contempt, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/9ZX8-W45R,
appended as Exhibit UUUU.
       232
            Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Attorney General William P. Barr, Dep’t of Justice (June 3, 2019), https://perma.cc/3PSZ-C4ZR,
appended as Exhibit YYY; see also Contempt Report at 6, appended as Exhibit III (providing
“illustrative examples” of potential legislation).
       233
            Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Secretary Wilbur L. Ross, Jr., Dep’t of Commerce, and Attorney General William P. Barr, Dep’t
of Justice (July 23, 2019) , https://perma.cc/B7SW-57RY, appended as Exhibit KKKK.
Multiple Committee members have introduced census-related bills since the beginning of this
Congress. See, e.g., 2020 Census IDEA Act, H.R.732, 116th Cong. (2019) (bill to prohibit the
Department of Commerce, in the 2020 Census and subsequent censuses, from implementing
major new features without three years of research and testing and requiring certifications by the
Government Accountability Office); Ensuring Full Participation in the Census Act of 2019, H.R.
1734, 116th Cong. (2019) (bill to prohibit questions regarding citizenship, nationality, and
immigration status of a Census respondent or their family members); Correct the Census Count
Act, H.R. 794, 116th Cong. (2019) (amendment to Title 13 to attribute to prisoners their last
place of residence before incarceration for purposes of the census).



                                                64
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 65 of 85



Committee identified specific examples of remedial legislation already introduced in the House

and related to the subpoenaed documents.234

                 2.      The Subpoenaed Documents Are Necessary to the Committee’s
                         Investigation

       153.      To fulfill its oversight, investigative, and legislative responsibilities, the

Committee needs the full and unredacted documents it has subpoenaed. Those documents reflect

the reasons and process for developing the citizenship question, the coordination between the

Commerce Department and DOJ to create a pretextual rationale, and the involvement of outside

parties in implementing the question.235

       154.      The Ross Subpoena focuses on the 11 priority documents, one of which—the

Uthmeier Memorandum—was also included in the Barr Subpoena.236 The Subpoenas also

demand from both Defendants all internal and external documents and communications, from

January 20, 2017 through December 20, 2017, regarding the addition of a citizenship question.

That category encompasses DOJ’s drafts of the Gary Letter.

       155.      The 11 priority documents reflect significant developments in the Commerce

Department’s efforts to add the citizenship question. The unredacted portions are likely to shed

additional light on unresolved factual issues central to the Committee’s oversight and legislative

purposes: what were Secretary Ross’s true reasons for pursuing the question, as communicated

to his staff; whom outside of the Commerce Department did he interact with in his efforts to add


       234
           See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 3, 7 (Nov. 12, 2019),
https://perma.cc/88XZ-YNAJ, appended as Exhibit G.
       235
             See id.
       236
             See supra ¶ 107.



                                                    65
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 66 of 85



the question; how and why did Secretary Ross overrule independent Census Bureau experts and

deny them critical information; and how and why did Secretary Ross and DOJ collaborate in

concealing from Congress and the public their true objectives.

       156.     The Uthmeier Memorandum, for example, is a substantive communication from

the Commerce Department to DOJ that goes to the heart of the interactions between the two

agencies in creating the VRA pretext. The Memorandum’s delivery method—by hand and

accompanied by a handwritten note, with the goal of avoiding any digital fingerprints—suggests

a contemporaneous effort to conceal the Uthmeier Memorandum’s contents.

       157.     Eight of the 11 priority documents similarly reflect communications among high-

level Commerce Department officials about the citizenship question before receipt of the Gary

Letter, which purportedly “initiated” the process of adding the question.

       158.     The remainder of the 11 documents (the December Emails and the February 2018

Emails) concern the Commerce Department’s messaging to Congress and the public regarding

the false rationale for adding the citizenship question. Access to the full context and content of

those communications is necessary for the Committee to assess whether it can credit assertions

by the Commerce Department on census matters, or whether Congress must instead impose new

reporting requirements.

       159.     The Commerce Department has withheld the Uthmeier Memorandum entirely. It

has produced the other 10 priority documents with significant redactions that obscure critical

context.237 For example, the May 2 Emails contain the following comment from Secretary Ross:

“Worst of all they emphasize that they have settled with congress on the questions to be asked. I

am mystified why nothing have [sic] been done in response to my months old request that we

       237
        The produced versions of those 10 priority documents are appended as Exhibits
VVVV through EEEEE.



                                                66
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 67 of 85



include the citizenship question. Why not?” Mr. Comstock responds that “we will get that in

place.” Large blocks of text are completely redacted on both sides of Secretary Ross’s

statement, preventing the Committee from determining to whom the “they” referred, seeing

additional information regarding the Secretary’s “months-old request,” or understanding the

follow-up process he directed be put “in place.” The privilege log that the Commerce

Department provided states that the redacted materials in the May 2 Emails refer to “[p]re-

decisional opinions re: census,” despite the Secretary’s statement in the email itself that he had

long since decided to add the citizenship question.238

       160.      Similarly, in the August Emails, Secretary Ross stated: “They seem dig [sic] in

about not sling [sic] the citizenship question and that raises the question of where is the DOJ in

their analysis?” The beginning of that email is redacted, which may conceal the identity of

individuals or entities to which the Secretary refers.

       161.      In another exchange, a sentence in the September 1 Emails begins, “To run

census,” followed by a comma. The clause that immediately follows is redacted, as are several

additional lines of text. The related privilege log entries cite “[r]edacted predecisional discussion

about status of various matters unrelated to census” and “[r]edacted information with no

relevance to census.”239 That explanation is dubious—the redacted text appears to be about the

census—and calls into question the reliability of Defendants’ other redactions.

       162.      The Subpoenas’ broader categories relate to the involvement of internal and

external parties in the Commerce Department’s and DOJ’s process for adding the citizenship

question. These categories may encompass communications that are as significant as, or more


       238
             Privilege Log from Dep’t of Com. (Feb. 19, 2019) at 117, appended as Exhibit
FFFFF.
       239
             Id. at 58, 68.



                                                 67
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 68 of 85



significant than, the 11 key documents, but that remain unknown to the Committee because the

Commerce Department and DOJ have withheld them. Responsive, unredacted documents will

help the Committee understand the nature of the maladministration that resulted in the

citizenship question being added over the concerns of experts and in DOJ providing a false

pretext for the question. The information will also permit accurate evaluation of the competence

and faithfulness of government officials, including the Secretary of Commerce, in discharging

their duties; illuminate the reasons for Commerce Department and DOJ officials’ inaccurate

statements to Congress and to the public; identify active risks to the independence of the Census

Bureau from entities or individuals within and outside the Commerce Department; and illuminate

the degree to which the Census process has been politicized, which may negatively affect efforts

to count portions of the population or may result in the misuse of other data collected by the

Commerce Department. Both the Commerce Department and DOJ have acknowledged that

documents responsive to this request remain outstanding,240 and DOJ has volunteered that the

number of these outstanding responsive documents is “significant.”241

       163.     The Barr Subpoena also encompasses drafts of the Gary Letter. As explained

above, see supra ¶ 57, one of the apparent inputs into what became the Gary Letter was a

document—“a draft letter that would request reinstatement of the citizenship question on the

census questionnaire”—that Mr. Neuman, the Trump transition official who was advising


       240
           Letter from Charles Kolo Rathburn, Performing the Duties of the Assistant Secretary
for Legislative and Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings,
Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/9MB7-6TL9, appended as
Exhibit QQQ; Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/K73K-
H82P, appended as Exhibit K.
       241
           Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/K73K-
H82P, appended as Exhibit K.



                                                68
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 69 of 85



Secretary Ross, provided to Mr. Gore, the Gary Letter’s principal author.242 That draft letter

contained language that matched, word-for-word, a document that had been created on August

30, 2017, and was found on the hard drive of Mr. Hofeller, the Republican gerrymandering

expert.243

       164.     Drafts of the Gary Letter would clarify the connection with Mr. Hofeller’s draft—

and with Mr. Hofeller’s conclusion that redistricting based on citizenship data would politically

benefit “Republicans and Non-Hispanic whites.”244 DOJ, however, has refused to produce such

drafts, and like the Commerce Department, has declined to produce the hand-delivered Uthmeier

Memorandum or the hand-written note from Mr. Uthmeier to Mr. Gore.

       165.     Finally, both DOJ and the Commerce Department acknowledge that there are

additional responsive documents they possess but will not produce, in reliance on faulty and

overbroad assertions of Executive Privilege.245

                3.     The Injury to the Committee Is Irreparable

       166.     The injury to the Committee is immediate and irreparable for at least two reasons.



       242
           Transcript, Interview with John M. Gore, Comm. on Oversight and Reform, 26 (Mar.
7, 2019), https://perma.cc/BXT5-KF8C.
       243
          See Letter from John A. Freedman, Arnold & Porter Kaye Scholer LLP, to the
Honorable Jesse M. Furman, United States District Court for the Southern District of New York,
3 (May 30, 2019), https://perma.cc/4MS8-77RG, appended as Exhibit JJ; see also Michael
Wines, “Deceased G.O.P. Strategist’s Hard Drives Reveal New Details on the Census
Citizenship Question,” N.Y. Times (May 30, 2019), https://perma.cc/CRA6-WB8C.
       244
           Thomas Hofeller, The Use of Citizen Voting Age Population in Redistricting (2015),
https://perma.cc/5X28-4AP5, appended as Exhibit M.
       245
           Letter from Charles Kolo Rathburn, Performing the Duties of the Assistant Secretary
for Legislative and Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings,
Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/9MB7-6TL9, appended as
Exhibit QQQ; Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 12, 2019), https://perma.cc/K73K-
H82P, appended as Exhibit K.



                                                  69
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 70 of 85



       167.      First, because the House is not a continuing body, the Committee’s investigation

will necessarily end on January 3, 2021. Even assuming a future Committee were to decide to

continue the investigation—of which there is no guarantee—it would have to reissue similar

requests and subpoenas. This would result in further unnecessary and harmful delay, interfering

with the Committee’s ability to conduct oversight and craft responsible, timely legislation.

       168.      Second, as described above, the evidence uncovered to date indicates that the

Committee must urgently consider whether legislation is necessary to ensure the integrity of the

2020 Census, which is already in process. Any legislative reforms to safeguard this Census must

be considered immediately. The 2020 Census begins in Alaska on January 21, 2020, and in the

rest of the country on April 1, 2020.246

       169.      The House has delegated to the Committee the responsibility of analyzing

“conditions and circumstances that may indicate the necessity or desirability of enacting new or

additional legislation” concerning “the Census” and the “management of government

operations,” and of “assist[ing] the House” in its “formulation, consideration, and enactment of

changes in Federal laws, and of such additional legislation as may be necessary or

appropriate.”247

       170.      The Committee’s investigation has already identified “conditions and

circumstances” warranting immediate legislative attention. The Secretary of Commerce has in

the course of administering the 2020 Census engaged in a broad range of conduct that suggests

improper influence and bias: He has tried to mislead Congress, the American people, and federal

courts; rejected the views of experts at the Census Bureau; collaborated with other agencies to


       246
          Why the U.S. Census Starts in Alaska’s Most Remote, Rural Villages, National Public
Radio (Jan. 21, 2019), https://perma.cc/AB7C-GC4E.
       247
             House Rule X, 1(n)(6), 1(n)(8), 2(a).



                                                     70
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 71 of 85



conceal his true purposes; directed his staff to create a pretextual distraction from his true

reasons for departing from decades of census practice; and refused to share information with the

Census Bureau about his actions. This aspect of the Secretary’s conduct was caught in time and

exposed by the Committee as well as by three district courts and, ultimately, the Supreme

Court,248 and the attempt to add the citizenship question was thwarted.

        171.     But that attempt manifests a troubling course of conduct. While the evidence of

this course of conduct surfaced in the course of examining one aspect of census administration—

the attempt to add a citizenship question—it highlights a far broader concern: that the census

process as a whole may be vulnerable to, and already infected with, improper political influence

under the current Commerce Department leadership. The facts revealed thus far also raise the

possibility that Congress’s current delegation to the Secretary of Commerce of its authority to

conduct the Census may be undermining and endangering the integrity of the 2020 Census and

the reliability of its results.

        172.     Commerce Department personnel will oversee certain key steps of the 2020

Census process and preparations for its administration. For example, in addition to hiring

temporary staff to conduct the Census and implementing technical infrastructure to safeguard the

personal information it collects, the Census Bureau is preparing for the first phase of its

communications campaign, which is essential to increasing participation among minority and

hard-to-count populations that are traditionally less likely to respond.249 This effort is

particularly important because the Administration’s previous efforts to add the citizenship


        248
          See Kravitz v. Dep’t of Commerce, 336 F. Supp. 3d 545 (D. Md. 2018); California v.
Ross, 358 F. Supp. 3d 965 (N.D. Cal. 2019); New York v. United States Dep’t of Commerce, 351
F. Supp. 3d 502 (S.D.N.Y. 2019); Dep’t of Com. v. New York, 139 S. Ct. 2551 (2019).
        249
         Census Bureau, Census Barriers, Attitudes, and Motivators Study Survey and Focus
Groups Report Findings Presentation (Feb. 1, 2019), https://perma.cc/5BVA-QAFY.



                                                 71
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 72 of 85



question may have already discouraged some communities from participating.250 As

Subcommittee Chairman Jamie Raskin explained at the July 24, 2019 hearing: “aggressive

steps” are needed “to repair the damage caused by this ill-considered campaign.”251

       173.      An immediate legislative response could take a variety of forms, depending on the

further evidence the investigation uncovers.252 For example, documents may reveal information

about the adequacy of the resources the Commerce Department is devoting to the 2020 Census,

in which case Congress could consider legislation to ensure the Census Bureau is making

sufficient efforts to hire workers needed for an accurate count, including requiring certain

language thresholds.253 Congress also could mandate the hiring of additional personnel, require

more interagency resource-sharing, or require consultation with career Census Bureau officials at

various critical stages of the process.254 Congress also may determine that additional funding or

legislative direction is necessary to carry out a robust and effective communications plan to

encourage participation in the 2020 Census.255 Legislation could increase resources for

communications, require that the Census Bureau launch a media campaign in languages other



       250
          Local Groups: ‘Damage Has Already Been Done’ by Census Citizenship Question,
National Public Radio (July 4, 2019), https://perma.cc/H4EL-KCHN.
       251
            Hearing Before the Comm. on Oversight and Reform, Subcomm. on Civil Rights and
Civil Liberties: Beyond the Citizenship Question: Repairing the Damage and Preparing to
Count “We the People” in 2020, 116th Cong. 2–3 (July 24, 2019), webcast available at
https://tinyurl.com/vzwm6oh, excerpt appended as Exhibit QQQQ.
       252
           See Memorandum from Carolyn B. Maloney, Acting Chairwoman, Comm. on
Oversight and Reform, to Members, Comm. on Oversight and Reform, Re: Update on
Investigation of Census Citizenship Question Since House Held Attorney General Barr and
Commerce Secretary Ross in Contempt of Congress, 14–15 (Nov. 12, 2019),
https://perma.cc/88XZ-YNAJ, appended as Exhibit G.
       253
             Id. at 14.
       254
             Id. at 14–15.
       255
             Id. at 15.



                                                72
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 73 of 85



than English, or require the Bureau to use additional media platforms to reach hard-to-count

populations.256

       174.        To be effective, these steps must be implemented quickly. The administration of

the decennial census is enormously time- and resource-intensive, and any emergency legislation

could be burdensome and disruptive. The Committee must immediately review all relevant

evidence that would inform the need for and minimum necessary scope of such legislation. The

Committee’s investigation is therefore urgent; the injury to the Committee—and to its

constitutional role of ensuring the integrity of the census—increases with each passing day.

       G.          The Defendants’ Justifications for Defying the Subpoenas Are Invalid

       175.        Defendants have sought to invoke a number of privileges and purported

confidentiality interests—“ongoing litigation,” deliberative process privilege, attorney-client

privilege, and Executive Privilege—as grounds to defy the Subpoenas. None of those rationales

justifies withholding information from the Committee.

                   1.     Defendants Cannot Withhold Information from the Committee Based
                          on Parallel Civil Litigation

       176.        Both DOJ and the Commerce Department have cited confidentiality concerns

arising from ongoing civil litigation as a basis for refusing to comply with the Subpoenas.257



       256
             Id.
       257
            See, e.g., Email from Staff, Dep’t of Justice, to Staff, Comm. on Oversight and
Reform, “RE: Transcribed Interview Follow Up” (Mar. 22, 2019, 3:27 PM), appended as
Exhibit VVV; Hearing Before H. Comm. on Oversight and Reform: Progress Report on the
2020 Census, 115th Cong. (May 18, 2018), webcast available at https://tinyurl.com/t6aw6r8,
excerpt appended as Exhibit ZZZ (in which Gore refused to answer numerous questions, citing
in part his concerns about “pending litigation, the potential effect any public statement might
have on ongoing court cases and the department litigation constraints”); Hearing with Commerce
Secretary Ross Before the H. Comm. on Oversight and Reform, 116th Cong. (Mar. 14, 2019),
https://perma.cc/WL25-NTHU, excerpts appended as Exhibit S (in which Secretary Ross
refused to provide key information or documents requested by the Committee, stating: “I will


                                                  73
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 74 of 85



There is no “ongoing litigation privilege” that would permit Defendants to defy a Congressional

subpoena, and in any event, the purported confidentiality concerns no longer apply here.

       177.      The Constitution provides Congress with the responsibility to conduct oversight

of, and to pass laws relating to, the census, and the Committee has authority that is separate and

independent from any litigation being pursued in civil courts.

       178.      The Supreme Court has clearly and repeatedly ruled that parallel litigation does

not preclude Congress from investigating an issue and is not a valid reason to withhold

information from Congress. The Court explained in Hutcheson v. United States:

                 [S]urely a congressional committee which is engaged in a
                 legitimate legislative investigation need not grind to a halt
                 whenever responses to its inquiries might potentially be harmful to
                 a witness in some distinct proceeding, or when crime or
                 wrongdoing is disclosed.258

       179.      The Court also held in Sinclair v. United States:

                 It may be conceded that Congress is without authority to compel
                 disclosures for the purpose of aiding the prosecution of pending
                 suits; but the authority of that body, directly or through its
                 committees, to require pertinent disclosures in aid of its own
                 constitutional power is not abridged because the information
                 sought to be elicited may also be of use in such suits.259

       180.      Consistent with that authority, under both Republican and Democratic leadership,

the Committee has routinely conducted investigations concurrent with parallel litigation and has

received documents and testimony from federal and state agencies and private entities.260


certainly address the question to my staff and to my counsel. To the degree that this is involved
in pending litigation, there may be problems.”).
       258
          369 U.S. 599, 618 (1962) (internal citations omitted) (citing McGrain v. Daugherty,
273 U.S. 135, 179–180, and Sinclair v. United States, 279 U.S. 263, 295 (1929), overruled on
other grounds by United States v. Gaudin, 515 U.S. 506 (1995)).
       259
             279 U.S. at 295.
       260
          See Contempt Report, appended as Exhibit III, supra n. 155, pp. 27–31 (citing
examples).


                                                  74
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 75 of 85



       181.      In any event, the Supreme Court has already resolved the challenge to the

citizenship question, affirming the District Court’s ruling that Secretary Ross’s decision to add

that question to the 2020 Census was illegal absent a genuine rationale.261 Defendants have since

abandoned their effort to pursue addition of the question, and the Trump Administration has

instead issued an Executive Order declaring that it will seek to obtain citizenship information

through other means.262 In light of these developments, the litigation that purportedly paralleled

the Committee’s investigation is substantially complete.263 Accordingly, Defendants no longer

have any plausible basis to assert confidentiality concerns arising from ongoing litigation as a

reason to withhold information from the Committee.

                 2.     Attorney-Client Privilege, the Deliberative Process Privilege, and the
                        Attorney Work Product Doctrine Are Not Valid Grounds for Defying
                        a Congressional Subpoena

       182.      Defendants have asserted that the documents they have withheld are “covered by

a variety of privileges, including the deliberative process privilege, the attorney-client privilege,

and the attorney work product” doctrine.264 Those common-law privileges and doctrines do not

justify refusing to produce responsive information to Congress, which derives its authority from

the Constitution.

       261
             Dep’t of Com. v. New York, 139 S. Ct. 2551 (2019).
       262
          Executive Order on Collecting Information about Citizenship Status in Connection
with the Decennial Census, The White House (July 11, 2019), https://perma.cc/D24K-JKDD,
appended as Exhibit IIII.
       263
           The only remaining aspects of the litigation are sanctions motions, which are pending
in New York v. U.S. Dep’t of Com.. See, e.g., NYIC Plaintiff’s Reply Brief in Support of Motion
for Sanctions, Docket No. 654, 18-cv-2921 (S.D.N.Y. 2019).
       264
           Letter from Charles Kolo Rathburn, Performing the Duties of the Assistant Secretary
for Legislative and Intergovernmental Affairs, Dep’t of Com., to Chairman Elijah E. Cummings,
Comm. on Oversight and Reform (June 6, 2019), https://perma.cc/Y27K-WJHC, appended as
Exhibit PPP; see also Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to
Chairman Elijah E. Cummings, Comm. on Oversight and Reform, 2 (June 6, 2019),
https://perma.cc/Q5HG-2R5A, appended as Exhibit J.



                                                  75
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 76 of 85



       183.      Then-Chairman Chaffetz and Ranking Member Cummings articulated the

longstanding, bipartisan position of the Committee in a May 2017 letter:

                 The House of Representatives derives its authority from the United
                 States Constitution and is bound only by the privileges derived
                 therefrom.… [N]either the Committee nor the United States House
                 of Representatives recognizes purported non-disclosure privileges
                 associated with the common law. Further, the mere possibility that
                 a common law privilege may apply in a judicial proceeding is not,
                 in and of itself, a legal justification to withhold documents from
                 this Committee or the Congress.265

       184.      Similarly, this Committee has never recognized the deliberative process privilege

as a valid reason to withhold documents from Congress. The D.C. Circuit has held that the

deliberative process privilege is “primarily a common law privilege,” contrasting it with the

Presidential communications privilege, which the court reasoned was “rooted in constitutional

separation of powers principles and the President’s unique constitutional role.”266

       185.      Not only is the deliberative process privilege unavailable in response to

Congressional subpoenas as a general matter, but that privilege has no application in this specific

dispute. That is so for at least three reasons.

       186.      First, very little, if any, of the information covered by the Subpoenas even falls

within the scope of the deliberative process privilege. As the District Court for the Southern

District of New York concluded, and the evidence confirms, Secretary Ross made the decision to

add the citizenship question early in his tenure at the Commerce Department.267 By May 2017,

       265
           Letter from Chairman Jason Chaffetz, et al., Comm. on Oversight and Gov’t Reform,
to Huban Gowadia, Acting Administrator, Transportation Security Administration, 1 (May 2,
2017), https://perma.cc/HSA7-ZWJ8, appended as Exhibit GGGGG.
       266
           In re Sealed Case, 121 F.3d 729, 737, 745 (D.C. Cir. 1997); but see Comm. on
Oversight & Gov't Reform v. Holder, No. 12-1332, 2014 WL 12662665, *2 (D.D.C. Aug. 20,
2014) (entertaining an assertion of deliberative process privilege in response to a Congressional
subpoena).
       267
             New York v. U.S. Dep’t of Com., 351 F. Supp. 3d at 568, 571.



                                                  76
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 77 of 85



Secretary Ross was venting frustration at his staff for their lack of execution on that decision—

which even then he described as “months old.”268 The deliberative process privilege covers only

information that is both “deliberative” and “predecisional.”269 It does not encompass

communications that were created after an agency decision has been made. Thus, all of the

communications after Secretary Ross instructed his staff to secure the inclusion of the citizenship

question lie outside the privilege.

        187.      Second, to the extent it is deemed to apply, the deliberative process privilege is a

“qualified privilege, and it can be overcome by a sufficient showing of need.”270 That showing is

easily satisfied here.

        188.      As explained above, the Committee’s investigation is critical both from the

perspective of legislative response and effective oversight. In addition to legislation that may

affect the decennial census in 2030 and beyond, the Committee may, on the basis of its findings,

need to act urgently to identify deficiencies in the 2020 Census and to craft responsive

legislation.

        189.      From an oversight perspective, the Committee’s investigation has revealed that

the Executive Branch has made misleading statements to Congress and the American people.

Both the Supreme Court and the District Court for the Southern District of New York have

concluded that the record reflects “a strong showing of bad faith” on Defendants’ part.271 Where

“there is reason to believe the documents sought may shed light on government misconduct, the


        268
              See supra ¶ 46.
        269
              In re Sealed Case, 121 F.3d at 737.
        270
         Comm. on Oversight & Gov’t Reform v. Holder, No. 12-1332, 2014 WL 12662665, at
*2 (D.D.C. Aug. 20, 2014); see also In re Sealed Case, 121 F.3d at 737.
        271
          Dep’t of Com. v. New York, 139 S. Ct. at 2574; see New York v. U.S. Dep’t of Com.,
351 F. Supp. 3d at 529.



                                                    77
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 78 of 85



[deliberative process] privilege is routinely denied” and “disappears altogether.”272 That is

certainly the case here, where the Committee’s investigation has raised serious questions about

whether, among other things, the Trump Administration had an unconstitutional motive—such as

drawing legislative boundaries that were “advantageous” to “Non-Hispanic Whites”—when it

added the citizenship question to the Census. President Trump’s comments that the goal of the

question was “districting” make that inquiry all the more pressing.273

       190.      Third, Defendants have waived any claim to the deliberative process privilege by

releasing numerous public statements regarding their decision-making and selectively denying

certain allegations. For example, DOJ stated in May that Mr. Hofeller’s study “played no role in

the Department’s December 2017 request to reinstate a citizenship question to the 2020

decennial census,”274 but it has refused to produce emails and drafts that would allow the

Committee to examine whether that claim is true. The Administration cannot hide behind

“deliberative process privilege” to deny Congress these documents while simultaneously making

public representations about this very issue.

                 3.      Executive Privilege Does Not Justify Defendants’ Noncompliance with
                         the Committee’s Subpoenas

       191.      For similar reasons, there is no validity to the last-minute attempt—made on the

day of the Committee’s meeting to consider the contempt resolution—to assert Executive

Privilege over the information the Committee seeks.


       272
             In re Sealed Case, 121 F.3d at 738, 746 (internal citations omitted).
       273
           Remarks by President Trump Before Marine One Departure (July 5, 2019),
https://perma.cc/QK6V-833H (stating that the attempt to add the citizenship question was
motivated by “districting. You need it for appropriations. Where are the funds going? How
many people are there? Are they citizens? Are they not citizens?”), appended as Exhibit WW.
       274
        “GOP Redistricting Strategist Played Role in Push for Census Citizenship Question,”
NPR (May 30, 2019), https://perma.cc/S9HQ-99Y5.



                                                  78
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 79 of 85



        192.      DOJ and the Commerce Department reported that the White House had asserted

the privilege over certain subpoenaed documents, including the individual priority documents

and the drafts of the Gary Letter, and had claimed a blanket “protective assertion of executive

privilege” over the remainder of the documents responsive to the Subpoenas.275

        193.      The assertion is procedurally invalid, coming well after “the scheduled date of

testimony or appearance” or a “due date” provided by the Committee Chair, as Committee Rules

require.276

        194.      The assertion also fails on the merits. As to the “protective assertion,” the only

ground offered for casting an indiscriminate, all-encompassing cloak over the remaining

documents was the purported need for additional time to review each document to determine

whether privilege actually applies. But months have passed with no apparent effort to undertake

that review and no further productions of any documents in response to the Subpoenas—despite

additional outreach from the Committee following the Departments’ privilege assertion and the

House’s contempt vote.277

        195.      The President is not alleged to have been a party to the communications identified

in the Subpoenas, nor have the Defendants asserted that Presidential communications are among

the responsive documents. To the contrary, Secretary Ross has explicitly represented to the



        275
           Letter from Stephen E. Boyd, Assistant Att’y Gen., Dep’t of Justice, to Chairman
Elijah E. Cummings, Comm. on Oversight and Reform (June 11, 2019), https://perma.cc/D439-
FJZ9, appended as Exhibit EEEE.
        276
              Rule 16(c) of the Committee on Oversight and Reform, 116th Cong.
        277
          Letter from Chairman Elijah E. Cummings, Comm. on Oversight and Reform, to
Attorney General William P. Barr, Dep’t of Justice, and Secretary Wilbur L. Ross, Jr., Dep’t of
Com. (July 23, 2019), https://perma.cc/B7SW-57RY, appended as Exhibit KKKK (urging
Secretary Ross and Attorney General Bar to “reconsider your position and comply with the
Committee’s subpoenas”).



                                                   79
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 80 of 85



Committee in writing that “[n]o officials from the White House were a part of” the process of

adding a citizenship question to the 2020 Census.278

        196.     In light of that representation, there are only two possibilities: Either Secretary

Ross’s statement is accurate, in which case the constitutionally-based Presidential

communications privilege does not apply, or Secretary Ross’s statement is inaccurate, in which

case the Secretary deliberately provided yet more false information to Congress and the privilege

is vitiated.

        197.     More generally, it is axiomatic that Executive Privilege may not be invoked to

conceal government wrongdoing.279 The Executive Branch itself has acknowledged that when,

as here, inaccurate information has been provided to Congress, Executive Privilege cannot bar

Congress from investigating the genesis of the inaccuracies. In the Committee’s investigation of

Operation Fast and Furious, for example, DOJ requested that the President assert Executive

Privilege over a number of documents, but excluded from that request internal deliberative

communications that shed light on how DOJ furnished Congress with inaccurate information.280


        278
         Letter from Wilbur L. Ross Jr., Secretary of Commerce, to the Honorable Elijah E.
Cummings, U.S. House of Representatives (Dec. 21, 2018), https://perma.cc/HG4Y-4367,
appended as Exhibit HHHHH.
        279
           In re Sealed Case, 121 F.3d at 738 (“Where there is reason to believe the documents
sought may shed light on government misconduct, the privilege is routinely denied, on the
grounds that shielding internal government deliberations in this context does not serve the
public’s interest in honest, effective government.”) (internal citations and quotation marks
omitted).
        280
            Memorandum from Eric H. Holder, Jr., Attorney General of the United States, to
Barack Obama, President of the United States, Assertion of Executive Privilege Over Documents
Generated in Response to Congressional Investigation Into Operation Fast and Furious, 1, 6
(June 19, 2012), https://perma.cc/NP39-LDXZ (noting the Committee’s “legitimate oversight
interests” in understanding the origins of inaccurate information contained in a DOJ letter and
emphasizing that the Department had shared more than 1,000 pages of internal deliberative
material with the Committee “in acknowledgment that the [letter] contained inaccurate
information”), appended as Exhibit TTTT.



                                                   80
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 81 of 85



Similarly, in this case, Executive Privilege cannot shield documents and communications that

reveal how and why the Commerce Department made numerous false and misleading statements

to the public, Congress, and the courts about the genesis of the citizenship question.

        198.     Indeed, the assertion of Executive Privilege is uniquely inappropriate in this case.

Among the government misconduct here—the reason the Supreme Court found bad faith in this

record—is the very same attempt at concealment that the Defendants are now seeking to advance

by cloaking their communications in the protection of the Constitution. This Court should not

permit Defendants to continue their concealment in yet another forum. The Committee is

entitled to complete its investigation and consider appropriate legislative responses.

                                SPECIFIC CLAIMS FOR RELIEF

                                              COUNT I

                             ARTICLE I OF THE CONSTITUTION

        199.     The Committee incorporates by reference and re-alleges the preceding

paragraphs, as if set forth fully herein.

        200.     The Barr Subpoena was duly authorized, issued, and served pursuant to the

Committee’s authority under Article I of the Constitution of the United States.

        201.     The Barr Subpoena was issued as part of the Committee’s investigation of matters

squarely within its legislative and oversight jurisdiction and pursuant to the Committee’s

legitimate legislative purpose.

        202.     The Barr Subpoena requires Attorney General Barr to produce, in unredacted

form, all documents set forth in the schedules attached to the Barr Subpoena, yet Attorney

General Barr continues to refuse to do so.

        203.     The Committee has repeatedly offered reasonable accommodations to facilitate

the required productions, but the accommodations process is at an impasse.



                                                  81
               Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 82 of 85



        204.     Attorney General Barr has violated and continues to violate his legal obligations

by refusing to produce the unredacted documents as required by the Barr Subpoena.

        205.     None of the bases and privileges asserted for withholding the subpoenaed

documents is valid.

        206.     Any applicable privileges have been waived by the Executive Branch’s extensive

prior statements concerning the decision to add a citizenship question to the Census.

        207.     The Committee has been, and will continue to be, injured as a result of Attorney

General Barr’s defiance of the duly-authorized Barr Subpoena.

                                             COUNT II

                             ARTICLE I OF THE CONSTITUTION

        208.     The Committee incorporates by reference and re-alleges the preceding

paragraphs, as if set forth fully herein.

        209.     The Ross Subpoena was duly authorized, issued, and served pursuant to the

Committee’s authority under Article I of the Constitution of the United States.

        210.     The Ross Subpoena was issued as part of the Committee’s investigation of

matters squarely within its legislative and oversight jurisdiction and pursuant to the Committee’s

legitimate legislative purpose.

        211.     The Ross Subpoena requires Secretary Ross to produce, in unredacted form, all

documents set forth in the schedule attached to the Ross Subpoena, yet Secretary Ross continues

to refuse to do so.

        212.     The Committee has repeatedly attempted to make reasonable accommodations for

the required productions, but those efforts are at an impasse.

        213.     Secretary Ross has violated and continues to violate his legal obligations by

refusing to produce the unredacted documents as required by the Ross Subpoena.



                                                 82
              Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 83 of 85



       214.     None of the bases and privileges asserted for withholding the subpoenaed

documents is valid.

       215.     Any applicable privileges have been waived by the Executive Branch’s extensive

prior statements concerning the decision to add a citizenship question to the Census.

       216.     The Committee has been, and will continue to be, injured as a result of Attorney

General Barr’s defiance of the duly-authorized Barr Subpoena.

                                         PRAYER FOR RELIEF

        Wherefore, the Committee respectfully prays that this Court:

A.     Enter declaratory and injunctive relief as follows:

       a.     Declare that the Defendants’ objections to the Subpoenas are invalid; and

       b.     Declare that the Defendants’ failure to produce the documents responsive to the

              Subpoenas either in their entirety or in unredacted form is without legal

              justification.

       c.     Order the Defendants to produce immediately to the Committee, in unredacted form

              and including all emails and attachments in each email chain, copies of:

                                i. The Uthmeier Memorandum;

                               ii. The other 10 priority documents described in paragraph 91, supra;

                               iii. All drafts of the Gary Letter;

                               iv. All other communications from January 20, 2017, through

                                   December 12, 2017, between or among officials from the

                                   Commerce Department, the Census Bureau, and any other office or

                                   entity inside or outside of the government regarding the addition of

                                   the citizenship question; and




                                                      83
            Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 84 of 85



                          v. All other documents and communications from January 20, 2017

                              through December 12, 2017 within DOJ and with outside entities

                              regarding the request to add a citizenship question to the census,

                              including, but not limited to, communications between DOJ and

                              the White House, the Commerce Department, the Republican

                              National Committee, the Trump Campaign, and Members of

                              Congress.

B.     Retain jurisdiction to review and resolve additional disputes relating to Defendants’

       compliance with any order or orders by this Court.

C.     Grant all other and further relief that is just and proper under the circumstances.

                                          Respectfully submitted,

                                          /s/ Douglas N. Letter              .
                                          Douglas N. Letter (D.C. Bar No. 253492),
                                              General Counsel
                                          Todd B. Tatelman (VA Bar No. 66008),
                                              Deputy General Counsel
                                          Megan Barbero (MA Bar No. 668854),
                                              Associate General Counsel
                                          Josephine Morse (D.C. Bar No. 1531317),
                                              Associate General Counsel
                                          Adam A. Grogg (D.C. Bar No. 1552438)
                                              Assistant General Counsel

                                          OFFICE OF GENERAL COUNSEL*
                                          U.S. HOUSE OF REPRESENTATIVES
                                          219 Cannon House Office Building
                                          Washington, D.C. 20515
                                          Telephone: (202) 225-9700
                                          Douglas.Letter@mail.house.gov

       *
         Attorneys for the Office of General Counsel for the U.S. House of Representatives are
entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
proceeding before any court of the United States or of any State or political subdivision thereof
without compliance with any requirements for admission to practice before such court. 2 U.S.C.
§ 5571.



                                                84
          Case 1:19-cv-03557 Document 1 Filed 11/26/19 Page 85 of 85




                                David A. O’Neil (D.C. Bar No. 1030615)
                                Anna A. Moody (D.C. Bar No. 1047647)
                                Laura E. O’Neill (D.C. Bar No. 1033764)
                                Nathaniel Johnson (D.C. Bar No. 241433) (D.D.C.
                                   admission application pending)
                                DEBEVOISE & PLIMPTON, LLP
                                801 Pennsylvania Ave., N.W.
                                Washington, D.C. 20004
                                Telephone: (202) 383-8000

                                Counsel for Plaintiff the Committee on Oversight
                                  and Reform, U.S. House of Representatives



November 26, 2019




                                      85
